 

Exhibit 10.1

 

Execution Version

 

 



 

Dentsply International Inc.

 

CHF25,000,000 0.86% Series A Senior Notes due December 11, 2025

€30,000,000 2.05% Series B Senior Notes due December 11, 2025

€67,000,000 2.05% Series C Senior Notes due December 11, 2025

CHF7,500,000 1.02% Series D Senior Notes due December 11, 2027

€15,000,000 2.24% Series E Senior Notes due December 11, 2027

€11,000,000 2.05% Series F Senior Notes due February 19, 2026

€15,000,000 2.05% Series G Senior Notes due February 19, 2026

€45,000,000 2.45% Series H Senior Notes due February 19, 2031

CHF58,000,000 1.01% Series I Senior Notes due August 15, 2026

€40,000,000 2.25% Series J Senior Notes due August 15, 2026

€66,000,000 2.25% Series K Senior Notes due August 15, 2026

CHF140,000,000 1.17% Series L Senior Notes due August 15, 2028

CHF65,000,000 1.33% Series M Senior Notes due August 15, 2031

 

 



 

Note Purchase Agreement

 

 



 

Dated as of December 11, 2015

 

 



 

 

 

 

Table of Contents

 

      Page       1. Authorization of Notes 1       2. Sale and Purchase of Notes
2       3. Closing 3           3.1. First Closing 3   3.2. Second Closing 3  
3.3. Third Closing 4         4. Conditions to Closing 4           4.1.
Representations and Warranties 4   4.2. Performance; No Default 5   4.3.
Compliance Certificates 5   4.4. Opinions of Counsel 5   4.5. Purchase Permitted
By Applicable Law, Etc 5   4.6. Sale of Other Notes 6   4.7. Payment of Special
Counsel Fees 6   4.8. Private Placement Number 6   4.9. Changes in Corporate
Structure 6   4.10. Credit Agreement Amendment 6   4.11. Funding Instructions 6
  4.12. Proceedings and Documents 6         5. Representations and Warranties of
the Company 7           5.1. Organization; Power and Authority 7   5.2.
Authorization, Etc 7   5.3. Disclosure 7   5.4. Organization and Ownership of
Shares of Subsidiaries; Affiliates 8   5.5. Financial Statements 8   5.6.
Compliance with Laws, Other Instruments, Etc 9   5.7. Governmental
Authorizations, Etc 9   5.8. Litigation; Observance of Agreements, Statutes and
Orders 9   5.9. Taxes 10   5.10. Title to Property; Leases 10   5.11. Licenses,
Permits, Etc 10   5.12. Compliance with ERISA 11   5.13. Private Offering by the
Company 12   5.14. Use of Proceeds; Margin Regulations 12   5.15. Existing Debt;
Future Liens 12   5.16. Foreign Assets Control Regulations, Etc 13   5.17.
Status under Certain Statutes 15   5.18. Environmental Matters 15   5.19. Notes
Rank Pari Passu 15         6. Representations of the Purchaser 16

 



 i 

 

 

Table of Contents

(continued)

 

      Page           6.1. Purchase for Investment 16   6.2. Accredited Investor
16   6.3. Source of Funds 16         7. Information as to Company 18          
7.1. Financial and Business Information 18   7.2. Officer’s Certificate 20  
7.3. Visitation 21   7.4. Electronic Delivery 21         8. Payment of the Notes
22           8.1. Required Prepayments 22   8.2. Optional Prepayments with
Make-Whole Amount 22   8.3. Prepayment of Notes Upon Change of Control 23   8.4.
Prepayment of Notes Upon Sale of Assets 24   8.5. Allocation of Partial
Prepayments 24   8.6. Maturity; Surrender, Etc 24   8.7. Purchase of Notes 25  
8.8. Prepayment in Connection with a Noteholder Sanctions Event 25   8.9.
Make-Whole Amount 27   8.10. Swap Breakage 33         9. Affirmative Covenants
34           9.1. Compliance with Law 34   9.2. Insurance 34   9.3. Maintenance
of Properties 35   9.4. Payment of Taxes and Claims 35   9.5. Corporate
Existence, Etc 35   9.6. [Reserved.] 35   9.7. Notes to Rank Pari Passu 35  
9.8. Subsidiary Guarantors 36   9.9. Books and Records 37       10. Negative
Covenants 37           10.1. Financial Covenants 37   10.2. [Reserved.] 37  
10.3. Limitation on Liens 37   10.4. Sales of Assets 38   10.5. Merger and
Consolidation 39   10.6. Transactions with Affiliates 41   10.7. Terrorism
Sanctions Regulations 41   10.8. Line of Business 42   10.9. Subsidiary Debt 42

 



 ii 

 

 

Table of Contents

(continued)

 

    Page       11. Events of Default 43         12. Remedies on Default, Etc 45
          12.1. Acceleration 45   12.2. Other Remedies 46   12.3. Rescission 46
  12.4. No Waivers or Election of Remedies, Expenses, Etc 47         13.
Registration; Exchange; Substitution of Notes 47           13.1. Registration of
Notes 47   13.2. Transfer and Exchange of Notes 47   13.3. Replacement of Notes
48         14. Payments on Notes 48           14.1. Place of Payment 48   14.2.
Home Office Payment 49         15. Expenses, Etc 49           15.1. Transaction
Expenses 49   15.2. Survival 50         16. Survival of Representations and
Warranties; Entire Agreement 50         17. Amendment and Waiver 50          
17.1. Requirements 50   17.2. Solicitation of Holders of Notes 51   17.3.
Binding Effect, Etc 52   17.4. Notes Held by Company, Etc 52       18. Notices
52       19. Reproduction of Documents 53       20. Confidential Information 53
      21. Substitution of Purchaser 54       22. Miscellaneous 54          
22.1. Successors and Assigns 54   22.2. Payments Due on Non-Business Days 55  
22.3. Accounting Terms; GAAP; Pro Forma Calculations 55   22.4. Severability 56
  22.5. Construction 56   22.6. Counterparts 56   22.7. Governing Law 57   22.8.
Jurisdiction and Process; Waiver of Jury Trial 57   22.9. Obligation to Make
Payment in the Applicable Currency 58   22.10. Principal Amount and Percentage
Determination 58   22.11. Change of Currency 58

 

 iii 

 

 

Schedules & Exhibits

 

Schedule A — Information Relating to Purchasers       Schedule B — Defined Terms
      Schedule 5.3 — Disclosure Materials       Schedule 5.4 — Subsidiaries of
the Company, Ownership of Subsidiary Stock, Affiliates       Schedule 5.5 —
Financial Statements       Schedule 5.15 — Existing Debt; Consignment
Agreements; Unfunded Pension Obligations       Schedule 5.16 — Anti-Money
Laundering/Anti-Terrorism Disclosure       Schedule 8.9 — Swapped Notes      
Schedule 10.3 — Existing Liens       Schedule 10.9 — Existing Subsidiary Debt  
    Exhibit 1A — Form of 0.86% Series A Senior Note       Exhibit 1B — Form of
2.05% Series B Senior Note       Exhibit 1C — Form of 2.05% Series C Senior Note
      Exhibit 1D — Form of 1.02% Series D Senior Note       Exhibit 1E — Form of
2.24% Series E Senior Note       Exhibit 1F — Form of 2.05% Series F Senior Note
      Exhibit 1G — Form of 2.05% Series G Senior Note       Exhibit 1H — Form of
2.45% Series H Senior Note       Exhibit 1I — Form of 1.01% Series I Senior Note
      Exhibit 1J — Form of 2.25% Series J Senior Note       Exhibit 1K — Form of
2.25% Series K Senior Note       Exhibit 1L — Form of 1.17% Series L Senior Note
      Exhibit 1M — Form of 1.33% Series M Senior Note       Exhibit 4.4(a) —
Form of Opinion of General Counsel to the Company       Exhibit 4.4(b) — Form of
Opinion of Special Counsel to the Purchasers

 

 iv 

 

 

DENTSPLY International Inc.

World Headquarters

Susquehanna Commerce Center, Suite 60W

221 West Philadelphia Street

York, Pennsylvania 17405

 

CHF25,000,000 0.86% Series A Senior Notes due December 11, 2025

€30,000,000 2.05% Series B Senior Notes due December 11, 2025

€67,000,000 2.05% Series C Senior Notes due December 11, 2025

CHF7,500,000 1.02% Series D Senior Notes due December 11, 2027

€15,000,000 2.24% Series E Senior Notes due December 11, 2027

€11,000,000 2.05% Series F Senior Notes due February 19, 2026

€15,000,000 2.05% Series G Senior Notes due February 19, 2026

€45,000,000 2.45% Series H Senior Notes due February 19, 2031

CHF58,000,000 1.01% Series I Senior Notes due August 15, 2026

€40,000,000 2.25% Series J Senior Notes due August 15, 2026

€66,000,000 2.25% Series K Senior Notes due August 15, 2026

CHF140,000,000 1.17% Series L Senior Notes due August 15, 2028

CHF65,000,000 1.33% Series M Senior Notes due August 15, 2031

 

Dated as of
December 11, 2015

 

To the Purchasers listed in

the attached Schedule A:

 

Ladies and Gentlemen:

 

DENTSPLY International Inc., a Delaware corporation (together with any successor
thereto that becomes a party hereto pursuant to Section 10.5, the “Company”),
agrees with each of the Purchasers as follows:

 

1.           Authorization of Notes. The Company will authorize the issue and
sale of the following Senior Notes:

 

Issue   Series  

Aggregate Principal

Amount

  Interest Rate   Maturity Date Senior Notes   Series A   CHF25,000,000   0.86%
  December 11, 2025 Senior Notes   Series B   €30,000,000   2.05%   December 11,
2025 Senior Notes   Series C   €67,000,000   2.05%   December 11, 2025 Senior
Notes   Series D   CHF7,500,000   1.02%   December 11, 2027 Senior Notes  
Series E   €15,000,000   2.24%   December 11, 2027 Senior Notes   Series F  
€11,000,000   2.05%   February 19, 2026 Senior Notes   Series G   €15,000,000  
2.05%   February 19, 2026 Senior Notes   Series H   €45,000,000   2.45%  
February 19, 2031 Senior Notes   Series I   CHF58,000,000   1.01%   August 15,
2026 Senior Notes   Series J   €40,000,000   2.25%   August 15, 2026 Senior
Notes   Series K   €66,000,000   2.25%   August 15, 2026 Senior Notes   Series L
  CHF140,000,000   1.17%   August 15, 2028 Senior Notes   Series M  
CHF65,000,000   1.33%   August 15, 2031

 

 

 

 

The Senior Notes described above are collectively referred to as the “Notes”
(such term shall also include any such notes as amended, restated or otherwise
modified from time to time and any such notes issued in substitution therefor
pursuant to Section 13 of this Agreement). The Series A Notes, Series B Notes,
Series C Notes, Series D Notes, Series E Notes, Series F Notes, Series G Notes,
Series H Notes, Series I Notes, Series J Notes, Series K Notes, Series L Notes
and Series M Notes shall be substantially in the forms set out in Exhibit 1A,
Exhibit 1B, Exhibit 1C, Exhibit 1D, Exhibit 1E, Exhibit 1F, Exhibit 1G, Exhibit
1H, Exhibit 1I, Exhibit 1J, Exhibit 1K, Exhibit 1L and Exhibit 1M, respectively,
with such changes therefrom, if any, as may be approved by the Purchasers and
the Company. Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

 

2.           Sale and Purchase of Notes.

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closings provided for in Section 3, the Notes of the Series and in the
principal amount specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof. The obligations of each
Purchaser hereunder are several and not joint obligations and each Purchaser
shall have no obligation and no liability to any Person for the performance or
nonperformance by any other Purchaser hereunder.

 

 2 

 

 

3.           Closing.

 

3.1.          First Closing.

 

The sale and purchase of the Series A Notes, the Series B Notes, the Series C
Notes, the Series D Notes and the Series E Notes to be purchased by the
Purchasers shall occur at the offices of Morgan, Lewis & Bockius LLP, 101 Park
Avenue, New York, New York 10178 at 10:00 a.m. Eastern time, at a closing (the
“First Closing”) on December 11, 2015 or on such earlier date as may be agreed
upon by the Company and the Purchasers of such Notes (such date, the “First
Closing Date”). On the First Closing Date, the Company will deliver to each
Purchaser of a Series A Note, Series B Note, Series C Note, Series D Note or
Series E Note such Notes to be purchased by such Purchaser in the form of a
single Note of the applicable Series (or such greater number of Notes in
denominations of at least CHF100,000 (in the case of the Series A Notes and
Series D Notes) or €100,000 (in the case of the Series B Notes, Series C Notes
and Series E Notes), as such Purchaser may request) dated the First Closing Date
and registered in such Purchaser’s name (or in the name of such Purchaser’s
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company in
accordance with the instructions provided by the Company to the Purchasers of
the Series A Notes, Series B Notes, Series C Notes, Series D Notes and Series E
Notes pursuant to Section 4.11. If, on the First Closing Date, the Company shall
fail to tender such Notes to any Purchaser as provided above in this Section
3.1, or any of the conditions specified in Section 4 shall not have been
fulfilled to the satisfaction of any Purchaser of Series A Notes, Series B
Notes, Series C Notes, Series D Notes or Series E Notes, such Purchaser shall,
at such Purchaser’s election, be relieved of all further obligations under this
Agreement with respect to the Series A Notes, Series B Notes, Series C Notes,
Series D Notes and Series E Notes, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.

 

3.2.          Second Closing.

 

The sale and purchase of the Series F Notes, Series G Notes and Series H Notes
to be purchased by the Purchasers shall occur at the offices of Morgan, Lewis &
Bockius LLP, 101 Park Avenue, New York, New York 10178 at 10:00 a.m. Eastern
time, at a closing (the “Second Closing”) on February 19, 2016 or on such
earlier date as may be agreed upon by the Company and the Purchasers of such
Notes (such date, the “Second Closing Date”). On the Second Closing Date, the
Company will deliver to each Purchaser of a Series F Note, Series G Note or
Series H Note such Notes to be purchased by such Purchaser in the form of a
single Note of the applicable Series (or such greater number of Notes in
denominations of at least €100,000 as such Purchaser may request) dated the
Second Closing Date and registered in such Purchaser’s name (or in the name of
such Purchaser’s nominee), against delivery by such Purchaser to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company in accordance with the instructions provided by the Company to the
Purchasers of the Series F Notes, Series G Notes and Series H Notes pursuant to
Section 4.11. If, on the Second Closing Date, the Company shall fail to tender
such Notes to any Purchaser as provided above in this Section 3.2, or any of the
conditions specified in Section 4 shall not have been fulfilled to the
satisfaction of any Purchaser of Series F Notes, Series G Notes or Series H
Notes, such Purchaser shall, at such Purchaser’s election, be relieved of all
further obligations under this Agreement with respect to the Series F Notes,
Series G Notes and the Series H Notes, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.

 

 3 

 

 

3.3.          Third Closing.

 

The sale and purchase of the Series I Notes, Series J Notes, Series K Notes,
Series L Notes and Series M Notes to be purchased by the Purchasers shall occur
at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New
York 10178 at 10:00 a.m. Eastern time, at a closing (the “Third Closing”) on
August 15, 2016 or on such earlier date as may be agreed upon by the Company and
the Purchasers of such Notes (such date, the “Third Closing Date”). On the Third
Closing Date, the Company will deliver to each Purchaser of a Series I Note,
Series J Note, Series K Note, Series L Note or Series M Note such Notes to be
purchased by such Purchaser in the form of a single Note of the applicable
Series (or such greater number of Notes in denominations of at least CHF100,000
(in the case of the Series I Notes, Series L Notes and Series M Notes) or
€100,000 (in the case of the Series J Notes and Series K Notes), as such
Purchaser may request) dated the Third Closing Date and registered in such
Purchaser’s name (or in the name of such Purchaser’s nominee), against delivery
by such Purchaser to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company in accordance with the
instructions provided by the Company to the Purchasers of the Series I Notes,
Series J Notes, Series K Notes, Series L Notes and Series M Notes pursuant to
Section 4.11. If, on the Third Closing Date, the Company shall fail to tender
such Notes to any Purchaser as provided above in this Section 3.3, or any of the
conditions specified in Section 4 shall not have been fulfilled to the
satisfaction of any Purchaser of Series I Notes, Series J Notes, Series K Notes,
Series L Notes or Series M Notes, such Purchaser shall, at such Purchaser’s
election, be relieved of all further obligations under this Agreement with
respect to the Series I Notes, Series J Notes, Series K Notes, Series L Notes
and Series M Notes, without thereby waiving any rights such Purchaser may have
by reason of such failure or such nonfulfillment.

 

4.           Conditions to Closing.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the respective Closing for such Notes is subject to the fulfillment
to such Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions:

 

4.1.          Representations and Warranties.

 

The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the applicable Closing. Notwithstanding the
foregoing, at any time during the period commencing with the First Closing Date
and ending on the Third Closing Date, the Company may deliver to the Purchasers
updates to Schedules 5.3, 5.4 and 5.5 as a result of changes occurring after the
First Closing Date, in which case the existing Schedules 5.3, 5.4 and 5.5 shall
be deemed to include the information set forth in such updated Schedules as of
the date of such updated Schedules for purposes of the representations and
warranties in this Agreement that are required to be made at the time of the
Second Closing Date or the Third Closing Date, as applicable; provided, however,
that updates to Schedules 5.3 and 5.5 shall be limited to information contained
in reports filed by the Company after the First Closing Date with the SEC under
the Exchange Act.

 

 4 

 

 

4.2.          Performance; No Default.

 

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by the
Company prior to or at such Closing, and before and after giving effect to the
issue and sale of the Notes to be issued at such Closing (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 hereof had such
Sections applied since such date.

 

4.3.          Compliance Certificates.

 

(a)          Officer’s Certificate of the Company. The Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the date of such
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.

 

(b)          Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate, dated the date of such Closing,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
to be issued at such Closing and this Agreement.

 

4.4.          Opinions of Counsel.

 

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of such Closing (a) from the General Counsel
of the Company covering the matters set forth in Exhibit 4.4(a) and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request and (b) from Morgan, Lewis &
Bockius LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.

 

4.5.          Purchase Permitted By Applicable Law, Etc.

 

On the date of such Closing, such Purchaser’s purchase of Notes to be issued at
such Closing shall (a) be permitted by the laws and regulations of each
jurisdiction to which such Purchaser is subject, without recourse to provisions
(such as section 1405(a)(8) of the New York Insurance Law) permitting limited
investments by insurance companies without restriction as to the character of
the particular investment, (b) not violate any applicable law or regulation
(including, without limitation, Regulation T, U or X of the Board of Governors
of the Federal Reserve System) and (c) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
such Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

 

 5 

 

 

4.6.          Sale of Other Notes.

 

Contemporaneously with such Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at such Closing as specified in Schedule A.

 

4.7.          Payment of Special Counsel Fees.

 

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the date of such Closing, the reasonable fees, reasonable charges and
reasonable disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the date of such Closing.

 

4.8.          Private Placement Number.

 

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each Series of Notes to
be issued at such Closing.

 

4.9.          Changes in Corporate Structure.

 

Prior to the First Closing Date, the Company shall not have changed its
jurisdiction of organization, been a party to any merger or consolidation, or
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Section 5.5.

 

4.10.         Credit Agreement Amendment.

 

Prior to the First Closing Date, the Purchasers shall have received a certified,
fully executed copy of Amendment No. 2 to that certain Credit Agreement, dated
as of July 23, 2014, by and among the Company, certain Subsidiaries of the
Company named therein, JPMorgan Chase Bank, N.A., as administrative agent, the
lenders party thereto and other financial institutions party thereto, as amended
by that certain Amendment No. 1 dated as of July 1, 2015, which shall be in form
and substance satisfactory to the Purchasers and in full force and effect.

 

4.11.         Funding Instructions.

 

At least three Business Days prior to the date of such Closing, each Purchaser
purchasing Notes on such date shall have received written instructions signed by
a Responsible Officer on letterhead of the Company including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for such
Purchaser’s Notes is to be deposited.

 

4.12.         Proceedings and Documents.

 

All corporate and other organizational proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be reasonably satisfactory to such Purchaser
and its special counsel, and such Purchaser and its special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or such special counsel may reasonably request.

 

 6 

 

 

5.           Representations and Warranties of the Company.

 

The Company represents and warrants to each Purchaser that:

 

5.1.          Organization; Power and Authority.

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.

 

5.2.          Authorization, Etc.

 

This Agreement and the Notes to be issued on each Closing Date have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each such
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

5.3.          Disclosure.

 

The Company, through its agents, Citigroup Global Markets Inc. and J.P. Morgan
Securities LLC, has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated November 2015 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum, as of its date and as of the First Closing
Date, fairly describes, in all material respects, the general nature of the
business and principal properties of the Company and its Subsidiaries. This
Agreement, the Memorandum, the financial statements listed in Schedule 5.5
(including any updates to Schedule 5.5 as permitted under Section 4.1) and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company in connection with the transactions contemplated hereby
and identified in Schedule 5.3 (including any updates to Schedule 5.3 as
permitted under Section 4.1) (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made. Except as disclosed in
the Original Disclosure Documents delivered to the Purchasers prior to the First
Closing, since December 31, 2014, there has been no change in the financial
condition, operations, business or properties of the Company or any of its
Subsidiaries except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Original Disclosure
Documents delivered to the Purchasers prior to the First Closing.

 

 7 

 

 

5.4.          Organization and Ownership of Shares of Subsidiaries; Affiliates.

 

(a)          Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and its Subsidiaries, (ii) of the
Company’s Affiliates, other than Subsidiaries, and (iii) of the Company’s
directors and senior officers.

 

(b)          All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(other than Liens permitted by Section 10.3).

 

(c)          Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

 

(d)          No Subsidiary is a party to, or otherwise subject to, any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

 

5.5.          Financial Statements.

 

The Company has delivered to each Purchaser copies of the consolidated financial
statements of the Company and its Subsidiaries listed on Schedule 5.5. All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Company and its Subsidiaries do
not have any Material liabilities that are not disclosed in the Disclosure
Documents.

 

 8 

 

 

5.6.          Compliance with Laws, Other Instruments, Etc.

 

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary, except for such contraventions, breaches, defaults, conflicts,
violations or Liens as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

5.7.          Governmental Authorizations, Etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes.

 

5.8.          Litigation; Observance of Agreements, Statutes and Orders.

 

(a)          There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(b)          Neither the Company nor any Subsidiary is in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including, without limitation, Environmental Laws, the USA
PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

 9 

 

 

5.9.          Taxes.

 

The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except in each case for any taxes and assessments (a) the amount of which is not
individually or in the aggregate Material or (b) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. The Company
knows of no basis for any other tax or assessment that would reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of federal, state or
other taxes for all fiscal periods are adequate. As of the date of this
Agreement, the federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended 2011.

 

5.10.         Title to Property; Leases.

 

The Company and its Subsidiaries have good and sufficient title to their
respective properties which the Company and its Subsidiaries own or purport to
own, in each case free and clear of Liens prohibited by this Agreement, except
where the failure to have such title would not reasonably be expected to have a
Material Adverse Effect. All Material leases of the Company and its Subsidiaries
are valid and subsisting and are in full force and effect in all material
respects.

 

5.11.         Licenses, Permits, Etc.

 

(a)          The Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, without known
conflict with the rights of others, except to the extent that the failure to own
or possess the same, or the existence of any such conflict, would not reasonably
be expected to have a Material Adverse Effect.

 

(b)          No product of the Company or any of its Subsidiaries infringes in
any Material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person, except where any such infringement would not
reasonably be expected to have a Material Adverse Effect.

 

(c)          There is no Material violation by any Person of any right of the
Company or any of its Subsidiaries with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by the Company or any of its Subsidiaries, except where any such
violation would not reasonably be expected to have a Material Adverse Effect.

 

 10 

 

 

5.12.         Compliance with ERISA.

 

(a)          The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. 
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Company or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.

 

(b)          The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities, in the case of any single Plan or in the
aggregate for all Plans, by an amount that would reasonably be expected to have
a Material Adverse Effect. The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.

 

(c)          The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

 

(d)          The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

 

(e)          The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

 

 11 

 

 

(f)          All Non-U.S. Plans have been established, operated, administered
and maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.

 

5.13.         Private Offering by the Company.

 

Neither the Company nor anyone acting on the Company’s behalf has offered the
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any Person other than the Purchasers and not more than 20 other Institutional
Investors, each of which has been offered the Notes in connection with a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.

 

5.14.         Use of Proceeds; Margin Regulations.

 

The Company will apply the proceeds of the sale of the Notes hereunder as set
forth in the “Transaction Overview” section of the Memorandum. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

5.15.         Existing Debt; Future Liens.

 

(a)          Except as described therein, Schedule 5.15 sets forth a complete
and correct list of (i) all outstanding Debt of the Company and its
Subsidiaries, (ii) all Debt incurred in connection with the Consignment
Agreements relating to the consignment of precious metals between the Company
and certain counterparties and (iii) all unfunded pension obligations of the
Company and its Subsidiaries, in each case as of September 30, 2015. Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Debt of the
Company or such Subsidiary, and no event or condition exists with respect to any
Debt of the Company or any Subsidiary, that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such Debt
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

 

 12 

 

 

(b)          Neither the Company nor any Subsidiary has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.3.

 

(c)          Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company, except as specifically indicated in
Schedule 5.15.

 

5.16.         Foreign Assets Control Regulations, Etc.

 

(a)          Neither the Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is the target
of any OFAC Sanctions Program, or (iii) otherwise blocked, the target of
sanctions under or engaged in any activity in violation of other United States
economic sanctions, including but not limited to, the Trading with the Enemy
Act, the International Emergency Economic Powers Act, CISADA or any similar law
or regulation with respect to Iran or any other country, the Sudan
Accountability and Divestment Act, any OFAC Sanctions Program, or any economic
sanctions regulations administered and enforced by the United States or any
enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) or sanctions imposed by the United
Nations or the European Union (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), clause
(ii) or clause (iii), a “Blocked Person”). Neither the Company nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is the target of U.S. Economic
Sanctions.

 

(b)          No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Company or any Controlled Entity, directly or, to
the knowledge of the Company, indirectly, (i) in connection with any investment
in, or any transactions or dealings with, any Blocked Person or (ii) otherwise
in violation of U.S. Economic Sanctions.

 

 13 

 

 

(c)          Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act, any U.S. Economic Sanctions, any
other United States law or regulation governing such activities or under any
other similar laws of any other jurisdiction governing such activities
(collectively, “Anti-Money Laundering/Anti-Terrorism Laws”) as of the First
Closing Date and, except as disclosed on Schedule 5.16, is not reasonably likely
to be found in violation of, charged with, or convicted of, any Anti-Money
Laundering/Anti-Terrorism Laws, (ii) except as set forth on Schedule 5.16, to
the Company’s knowledge, is under investigation by any Governmental Authority
for possible violation of Anti-Money Laundering/Anti-Terrorism Laws, (iii) has
been assessed civil penalties under any Anti-Money Laundering/Anti-Terrorism
Laws as of the First Closing Date and, except as disclosed on Schedule 5.16, is
not reasonably likely to be assessed civil penalties under any Anti-Money
Laundering/Anti-Terrorism Laws, or (iv) has had any of its funds seized or
forfeited in an action under any Anti-Money Laundering/Anti-Terrorism Laws. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance in all
material respects with applicable Anti-Money Laundering/Anti-Terrorism Laws.

 

(d)          (1)         Neither the Company nor any Controlled Entity (i) has
been charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a U.S. or any non-U.S.
country or jurisdiction, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption
Laws”), (ii) to the Company’s knowledge, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by the United
Nations or the European Union;

 

(2)         To the Company’s knowledge, neither the Company nor any Controlled
Entity has, within the last five years, directly or indirectly offered,
promised, given, paid or authorized the offer, promise, giving or payment of
anything of value to a Governmental Official or a commercial counterparty for
the purposes of: (i) influencing any act, decision or failure to act by such
Government Official in his or her official capacity or such commercial
counterparty, (ii) inducing a Governmental Official to do or omit to do any act
in violation of the Governmental Official’s lawful duty, or (iii) inducing a
Governmental Official or a commercial counterparty to use his or her influence
with a government or governmental instrumentality to affect any act or decision
of such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage in violation of any
applicable law or regulation or which would cause any holder to be in violation
of any law or regulation applicable to such holder; and

 

(3)         No part of the proceeds from the sale of the Notes hereunder will be
used by the Company, any Controlled Entity or any of their respective officers,
employees or authorized representatives, directly or, to the knowledge of the
Company, indirectly, for any illegal payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage in violation of law. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance in all
material respects with applicable Anti-Corruption Laws.

 

 14 

 

 

5.17.         Status under Certain Statutes.

 

Neither the Company nor any Subsidiary is an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
or is subject to regulation under the Public Utility Holding Company Act of
2005, as amended, the ICC Termination Act of 1995, as amended, or the Federal
Power Act, as amended.

 

5.18.         Environmental Matters.

 

(a)          Neither the Company nor any Subsidiary has knowledge of any
liability or has received any notice of any liability, and no proceeding has
been instituted raising any liability against the Company or any of its
Subsidiaries or any of their respective real properties now or formerly owned,
leased or operated by any of them, or other assets, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as would not reasonably be expected to result in a Material Adverse Effect.

 

(b)          Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

 

(c)          Neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in each case in a
manner contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.

 

(d)          All buildings on all real properties now owned, leased or operated
by the Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.

 

5.19.         Notes Rank Pari Passu.

 

The obligations of the Company under this Agreement and the Notes rank at least
pari passu in right of payment with all other Senior Debt (actual or contingent)
of the Company, including, without limitation, all Senior Debt of the Company
described in Schedule 5.15 hereto.

 

 15 

 

 

6.           Representations of the Purchaser.

 

6.1.          Purchase for Investment.

 

Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by it or for the account
of one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or such pension or
trust funds’ property shall at all times be within such Purchaser’s or such
pension or trust funds’ control. Each Purchaser understands that the Notes have
not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to and the Company has no intent to register the Notes. Each
Purchaser further represents and warrants that such Purchaser will not sell,
transfer or otherwise dispose of the Notes or any interest therein except in a
transaction exempt from or not subject to the registration requirements of the
Securities Act and in accordance with the restrictions set forth in Section 13.2
and the legend set forth on the certificates evidencing the applicable Series of
the Notes.

 

6.2.          Accredited Investor.

 

Each Purchaser represents that it is an “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) acting
for its own account (and not for the account of others) or as a fiduciary or
agent for others (which others are also “accredited investors”). Each Purchaser
further represents that such Purchaser has had the opportunity to ask questions
of the Company and received answers to its satisfaction concerning the terms and
conditions of the sale of the Notes.

 

6.3.          Source of Funds.

 

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

 

(a)          the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

 16 

 

 

(b)          the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)          the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

(d)          the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or

 

(e)          the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

(f)          the Source is a governmental plan; or

 

(g)          the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

 17 

 

 

(h)          the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

7.           Information as to Company.

 

7.1.          Financial and Business Information.

 

The Company shall deliver to each Purchaser (until the Third Closing) and each
holder of Notes that is an Institutional Investor:

 

(a)          Quarterly Statements — within the earlier of (x) 60 days after the
end of each quarterly fiscal period in each fiscal year of the Company (other
than the last quarterly fiscal period of each such fiscal year) and (y) the date
by which such financial statements are required to be delivered under the RCF or
the date on which such corresponding financial statements are delivered under
the RCF if such delivery occurs earlier than such required delivery date,

 

(i)          a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and

 

(ii)         consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing (and providing each Purchaser (until the Third
Closing) and each holder of Notes that is an Institutional Investor written
notice of such filing) with the SEC within the time period specified above of
the Company’s Quarterly Report on Form 10-Q prepared in compliance with the
requirements therefor shall be deemed to satisfy the requirements of this
Section 7.1(a);

 

(b)          Annual Statements — within the earlier of (x) 105 days after the
end of each fiscal year of the Company and (y) the date by which such financial
statements are required to be delivered under the RCF or the date on which such
corresponding financial statements are delivered under the RCF if such delivery
occurs earlier than such required delivery date,

 

(i)          a consolidated balance sheet of the Company and its Subsidiaries,
as at the end of such year, and

 

 18 

 

 

(ii)         consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that filing (and providing each Purchaser (until the
Third Closing) and each holder of Notes that is an Institutional Investor
written notice of such filing) with the SEC within the time period specified
above of the Company’s Annual Report on Form 10-K for such fiscal year (together
with the Company’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor shall be deemed to satisfy the requirements of this Section 7.1(b);

 

(c)          [Reserved;]

 

(d)          SEC and Other Reports — except for filings referred to in
Section 7.1(a) and (b) above, promptly after the sending or filing thereof, one
copy of each report that the Company sends to any of its securityholders, and
one copy of each report and registration statement that the Company or any
Subsidiary publicly files with the SEC or any national securities exchange;

 

(e)          Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becomes aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(g), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;

 

(f)          ERISA Matters — promptly, and in any event within five Business
Days after a Responsible Officer becomes aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:

 

(i)          with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

 

 19 

 

 

(ii)         the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

(iii)        any event, transaction or condition that would result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the imposition of a penalty or excise tax under the
provisions of the Code relating to employee benefit plans, or the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;

 

(g)          Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and

 

(h)          Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any
Purchaser (prior to the Third Closing) or any holder of Notes that is an
Institutional Investor and if provided by the Company, would not violate any
applicable laws, regulations or rules.

 

7.2.          Officer’s Certificate.

 

At the time each set of financial statements is required to be delivered (or
deemed to have been delivered) to a Purchaser (prior to the Third Closing) or a
holder of Notes that is an Institutional Investor pursuant to Section 7.1(a) or
Section 7.1(b) hereof, the Company shall deliver to such Purchaser or holder a
certificate of a Senior Financial Officer setting forth:

 

(a)          Covenant Compliance — the information required in order to
establish whether the Company was in compliance with the requirements of
Section 10.1 through Section 10.6 and Section 10.9 hereof, inclusive, during
(or, with respect to Section 10.1, as of the end of) the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and

 

 20 

 

 

(b)          Event of Default — a statement that such officer has reviewed the
relevant terms hereof and such review shall not have disclosed the existence
during the quarterly or annual period covered by the statements then being
furnished of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.

 

7.3.          Visitation.

 

The Company shall permit the representatives of each Purchaser (prior to the
Third Closing) and each holder of Notes that is an Institutional Investor:

 

(a)          No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or such holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and

 

(b)          Default — if a Default or Event of Default then exists, at the
expense of the Company, to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

 

For the avoidance of doubt, it is understood that Section 20 applies to
Confidential Information obtained in connection with the exercise by any holder
of Notes of the rights set forth in this Section 7.3.

 

7.4.          Electronic Delivery.

 

Financial statements, opinions of independent certified public accountants,
other information and Officer’s Certificates that are required to be delivered
by the Company pursuant to Sections 7.1(a), (b) or (d) and Section 7.2 shall be
deemed to have been delivered if the Company satisfies any of the following
requirements with respect thereto:

 

(a)          such financial statements satisfying the requirements of Section
7.1(a) or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each holder of Notes by e-mail;

 

 21 

 

 

(b)          the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its website on the internet, which is located at http://www.dentsply.com as of
the date of this Agreement;

 

(c)          such financial statements satisfying the requirements of Section
7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access; or

 

(d)          the Company shall have filed any of the items referred to in
Section 7.1(d) with the SEC on EDGAR and shall have made such items available on
its website on the internet or on IntraLinks or on any other similar website to
which each holder of Notes has free access;

 

provided however, that in the case of clauses (b) or (c), the Company shall have
given each holder of Notes prior or concurrent written notice, which may be by
e-mail or in accordance with Section 18, of such posting or filing in connection
with each delivery, provided further, that upon request of any holder to receive
paper copies of such forms, financial statements and Officer’s Certificates or
to receive them by e-mail, the Company will promptly e-mail them or deliver such
paper copies, as the case may be, to such holder.

 

8.           Payment of the Notes.

 

8.1.          Required Prepayments.

 

As provided therein, the entire unpaid principal balance of each Note shall be
due and payable on the Maturity Date thereof.

 

8.2.          Optional Prepayments with Make-Whole Amount.

 

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Euro Notes that are Swapped
Notes, the Euro Notes that are Non-Swapped Notes, the Swiss Franc Notes that are
Swapped Notes or the Swiss Franc Notes that are Non-Swapped Notes, in an amount
not less than 10% of the original aggregate principal amount of such Notes in
the case of a partial prepayment, at 100% of the principal amount so prepaid,
together with interest accrued thereon to, but not including, the date of such
prepayment, plus the applicable Make-Whole Amount determined for the prepayment
date with respect to such principal amount, plus any Net Loss with respect to
any Swapped Note and, subject to Section 8.10, less any Net Gain with respect to
any Swapped Note. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note and Series held by such holder to be prepaid (determined in accordance with
Section 8.5), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount for each
Series due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

 22 

 

 

8.3.          Prepayment of Notes Upon Change of Control.

 

(a)          Notice of Change of Control. The Company will, within 5 Business
Days after any Senior Financial Officer has knowledge of the occurrence of any
Change of Control, give written notice of such Change of Control to each holder
of Notes. If a Change of Control has occurred, such notice shall contain and
constitute an offer to prepay Notes as described in subparagraph (c) of this
Section 8.3 and shall be accompanied by the certificate described in
subparagraph (g) of this Section 8.3.

 

(b)          [Reserved.]

 

(c)          Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.3 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, the Notes held
by each holder of Notes (in this case only, “holder of Notes” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”), which date shall be not less than thirty (30) days and not
more than one hundred twenty (120) days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the first Business Day after the 60th day after the
date of such offer).

 

(d)          Acceptance/Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Company not later than fifteen (15) days after receipt by
such holder of Notes of the most recent offer of prepayment. A failure by a
holder of Notes to respond to an offer to prepay made pursuant to this Section
8.3 shall be deemed to constitute a rejection of such offer by such holder of
Notes.

 

(e)          Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but not including, the date of
prepayment, plus any Net Loss with respect to any Swapped Note and, subject to
Section 8.10, less any Net Gain with respect to any Swapped Note, but without
any Make-Whole Amount or penalty or premium of any kind. The prepayment shall be
made on the Proposed Prepayment Date except as provided in subparagraph (f) of
this Section 8.3.

 

 23 

 

 

(f)          Deferral Pending Change of Control. The obligation of the Company
to prepay Notes pursuant to the offers required by subparagraph (c) and accepted
in accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change of Control in respect of which such offers and
acceptances shall have been made. In the event that such Change of Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change of
Control occurs; provided, however, that if the Change of Control has not
occurred within 45 days after the original Proposed Prepayment Date, any holder
of Notes may withdraw its acceptance and the Company shall again comply with
this Section 8.3 as to such Change of Control with respect to such withdrawing
holder. The Company shall keep each holder of Notes reasonably and timely
informed of (i) any such deferral of the date of prepayment, (ii) the date on
which such Change of Control and the prepayment are expected to occur, and (iii)
any determination by the Company that efforts to effect such Change of Control
have ceased or been abandoned (in which case the offers and acceptances made
pursuant to this Section 8.3 in respect of such Change of Control shall be
deemed rescinded).

 

(g)          Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.3; (iii) the principal amount and Series of each Note offered to be
prepaid; (iv) the interest that would be due on each Note offered to be prepaid,
accrued to, but not including, the Proposed Prepayment Date (including the per
diem accrual on interest for each day after the Proposed Prepayment Date, in the
event of a deferral of the prepayment date pursuant to Section 8.3(f) above);
(v) that the conditions to the giving of such notices in this Section 8.3 have
been fulfilled; and (vi) in reasonable detail, the nature and date or proposed
date of the Change of Control.

 

8.4.          Prepayment of Notes Upon Sale of Assets.

 

The Company may prepay the Notes in accordance with Section 10.4.

 

8.5.          Allocation of Partial Prepayments.

 

In the case of any partial prepayment of Notes pursuant to Section 8.2, the
principal amount of Notes to be prepaid shall be allocated among all of the Euro
Notes that are Swapped Notes, the Euro Notes that are Non-Swapped Notes, the
Swiss Franc Notes that are Swapped Notes or the Swiss Franc Notes that are
Non-Swapped Notes, as applicable, being prepaid at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment.

 

8.6.          Maturity; Surrender, Etc.

 

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to, but not including,
such date, plus any Net Loss with respect to any Swapped Note and, subject to
Section 8.10, less any Net Gain with respect to any Swapped Note and, in the
case of any prepayment pursuant to Section 8.2, the applicable Make-Whole
Amount, if any. From and after such date, unless the Company shall fail to pay
such principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, plus any Net Loss with respect to any Swapped Note
and, subject to Section 8.10, less any Net Gain with respect to any Swapped
Note, as aforesaid, interest on such principal amount shall cease to accrue. Any
Note paid or prepaid in full shall be surrendered to the Company and cancelled
and shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

 

 24 

 

 

8.7.          Purchase of Notes.

 

The Company will not and will not permit any controlled Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to a
written offer to purchase any outstanding Notes made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions (except to the extent necessary to reflect differences
in the interest rates and maturities of the Notes of different Series). The
Company will promptly cancel all Notes acquired by it or any controlled
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

 

8.8.          Prepayment in Connection with a Noteholder Sanctions Event.

 

(a)          Upon the Company’s receipt of notice from any Affected Noteholder
that a Noteholder Sanctions Event has occurred (which notice shall refer
specifically to this Section 8.8 and describe in reasonable detail such
Noteholder Sanctions Event), the Company shall promptly, and in any event within
10 Business Days, make an offer (the “Sanctions Prepayment Offer”) to prepay the
entire unpaid principal amount of Notes held by such Affected Noteholder (the
“Affected Notes”), together with interest thereon to, but not including, the
prepayment date selected by the Company with respect to each Affected Note but
without payment of any Make-Whole Amount with respect thereto, which prepayment
shall be on a Business Day not less than 30 days and not more than 60 days after
the date of the Sanctions Prepayment Offer (the “Sanctions Prepayment Date”).
Such Sanctions Prepayment Offer shall provide that such Affected Noteholder
notify the Company in writing by a stated date (the “Sanctions Prepayment
Response Date”), which date is not later than 10 Business Days prior to the
stated Sanctions Prepayment Date, of its acceptance or rejection of such
prepayment offer. If such Affected Noteholder does not notify the Company as
provided above, then the holder shall be deemed to have accepted such offer.

 

(b)          Subject to the provisions of subparagraphs (c) and (d) of this
Section 8.8, the Company shall prepay on the Sanctions Prepayment Date the
entire unpaid principal amount of the Affected Notes held by such Affected
Noteholder who has accepted (or has been deemed to have accepted) such
prepayment offer (in accordance with subparagraph (a)), together with interest
thereon to, but not including, the Sanctions Prepayment Date with respect to
each such Affected Note, but without payment of any Make-Whole Amount with
respect thereto.

 

 25 

 

 

(c)          If a Noteholder Sanctions Event has occurred but the Company and/or
its Controlled Entities have taken such action(s) in relation to their
activities so as to remedy such Noteholder Sanctions Event (with the effect that
a Noteholder Sanctions Event no longer exists, as reasonably determined by such
Affected Noteholder) prior to the Sanctions Prepayment Date, then the Company
shall no longer be obliged or permitted to prepay such Affected Notes in
relation to such Noteholder Sanctions Event. If the Company and/or its
Controlled Entities shall undertake any actions to remedy any such Noteholder
Sanctions Event, the Company shall keep the holders reasonably and timely
informed of such actions and the results thereof.

 

(d)          If any Affected Noteholder that has given written notice to the
Company of its acceptance of (or has been deemed to have accepted) the Company’s
prepayment offer in accordance with subparagraph (a) also gives notice to the
Company prior to the relevant Sanctions Prepayment Date that it has determined
(in its sole discretion) that it requires clearance from any Governmental
Authority in order to receive a prepayment pursuant to this Section 8.8, the
principal amount of each Note held by such Affected Noteholder, together with
interest accrued thereon to, but not including, the date of prepayment, shall
become due and payable on the later to occur of (but in no event later than the
Maturity Date of the relevant Note) (i) such Sanctions Prepayment Date and (ii)
the date that is 10 Business Days after such Affected Noteholder gives notice to
the Company that it is entitled to receive a prepayment pursuant to this Section
8.8 (which may include payment to an escrow account designated by such Affected
Noteholder to be held in escrow for the benefit of such Affected Noteholder
until such Affected Noteholder obtains such clearance from such Governmental
Authority), and in any event, any such delay in accordance with the foregoing
clause (ii) shall not be deemed to give rise to any Default or Event of Default.

 

(e)          Promptly, and in any event within 5 Business Days, after the
Company’s receipt of notice from any Affected Noteholder that a Noteholder
Sanctions Event shall have occurred with respect to such Affected Noteholder,
the Company shall forward a copy of such notice to each Purchaser (until the
Third Closing) and each other holder of Notes.

 

(f)          The Company shall promptly, and in any event within 10 Business
Days, give written notice to the Purchasers (until the Third Closing) and
holders after the Company or any Controlled Entity having been notified that (i)
its name appears or is reasonably likely in the future to appear on a State
Sanctions List or (ii) it is in violation of, or is the target of, any U.S.
Economic Sanctions, in each case which notice shall describe the facts and
circumstances thereof and set forth the action, if any, that the Company or a
Controlled Entity proposes to take with respect thereto.

 

(g)          The foregoing provisions of this Section 8.8 shall be in addition
to any rights or remedies available to any Purchaser (until the Third Closing)
or holder of Notes that may arise under this Agreement as a result of the
occurrence of a Noteholder Sanctions Event; provided, that, if the Notes shall
have been declared due and payable pursuant to Section 12.1 as a result of the
events, conditions or actions of the Company or its Controlled Entities that
gave rise to a Noteholder Sanctions Event, the remedies set forth in Section 12
shall control.

 

 26 

 

 

8.9.          Make-Whole Amount.

 

(a)          Make-Whole Amount with respect to Non-Swapped Notes. The term
“Make-Whole Amount” means, with respect to any Non-Swapped Note, an amount equal
to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Non-Swapped Note, over the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount
with respect to any Non-Swapped Note, the following terms have the following
meanings:

 

“Called Principal” means, with respect to any Non-Swapped Note, the principal of
such Non-Swapped Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Non-Swapped Note is
payable) equal to the Reinvestment Yield with respect to such Called Principal.

 

“Implied Rate Euro Yield” means, with respect to the Called Principal of any
Non-Swapped Note denominated in Euros, the yield to maturity implied by (i) the
ask-side yields reported, as of 10:00 A.M. (New York time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PXGE” on Bloomberg Financial
Markets (or such other display as may replace “Page PXGE” on Bloomberg Financial
Markets) for the benchmark German Bund having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported are not
ascertainable, the average of the ask-side yields as determined by Recognized
German Bund Market Makers. Such implied yield will be determined, if necessary,
by (a) converting quotations to bond-equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between (1) the
benchmark German Bund with the maturity closest to and greater than the
Remaining Average Life of such Called Principal and (2) the benchmark German
Bund with the maturity closest to and less than the Remaining Average Life of
such Called Principal. The Implied Rate Euro Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable
Non-Swapped Note.

 

 27 

 

 

“Implied Rate Swiss Franc Yield” means, with respect to the Called Principal of
any Non-Swapped Note denominated in Swiss Francs, the yield to maturity implied
by (i) the ask-side yields reported, as of 10:00 A.M. (New York time) on the
second Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page FIT SWISSACT” on the Bloomberg
Financial Markets (or such other display as may replace “Page FIT SWISSACT” on
Bloomberg Financial Markets) for actively traded benchmark Swiss government
bonds having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported shall not be ascertainable, the average of
the ask-side yields for such securities as determined by Recognized Swiss
Government Bond Market Makers. Such implied yield will be determined, if
necessary, by (A) converting quotations to bond-equivalent yields in accordance
with accepted financial practice and (B) interpolating linearly between (1) the
actively traded benchmark Swiss government bonds with the maturity closest to
and greater than such Remaining Average Life of such Called Principal and (2)
the actively traded benchmark Swiss government bonds with the maturity closest
to and less than such Remaining Average Life of such Called Principal. The
Implied Rate Swiss Franc Yield shall be rounded to the number of decimal places
as appears in the interest rate of the applicable Non-Swapped Note.

 

“Non-Swapped Note” means any Note other than a Swapped Note.

 

“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by the holders of at least a
majority in principal amount of the Series B Notes, Series C Notes, Series E
Notes, Series F Notes, Series G Notes, Series H Notes, Series J Notes and Series
K Notes at the time outstanding (exclusive of Notes then owned by the Company or
any of its Affiliates and any Notes held by parties who are contractually
required to abstain from voting with respect to matters affecting the holders of
the Notes).

 

“Recognized Swiss Government Bond Market Makers” means two internationally
recognized dealers of Swiss government bonds reasonably selected by the holders
of at least a majority in principal amount of the Series A Notes, Series D
Notes, Series I Notes, Series L Notes and Series M Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates and any
Notes held by parties who are contractually required to abstain from voting with
respect to matters affecting the holders of the Notes).

 

“Reinvestment Yield” means, with respect to the Called Principal of any
Non-Swapped Note denominated in (a) Euros, 0.50% (50 basis points) plus the
Implied Rate Euro Yield, and (b) Swiss Francs, 0.50% (50 basis points) plus the
Implied Rate Swiss Franc Yield. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable
Non-Swapped Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

 28 

 

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under such Non-Swapped Note, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Non-Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

(b)          Make-Whole Amount with respect to Swapped Notes. The term
“Make-Whole Amount” means, with respect to any Swapped Note, an amount equal to
the excess, if any, of the Swapped Note Discounted Value with respect to the
Swapped Note Called Notional Amount related to such Swapped Note over such
Swapped Note Called Notional Amount, provided that the Make-Whole Amount may in
no event be less than zero. All payments of Make-Whole Amount in respect of any
Swapped Note shall be made in Dollars. For the purposes of determining the
Make-Whole Amount, Net Loss, Net Gain or Swap Breakage Amount with respect to
any Swapped Note, the following terms have the following meanings:

 

“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity. The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.

 

 29 

 

 

“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in Dollars and which is more particularly described
on Schedule 8.9 hereto, (y) any Initial Swap Agreement that has been assumed by
or novated to (without any waiver, amendment, deletion or replacement of any
material economic term or provision thereof) a holder of a Swapped Note in
connection with a transfer of such Swapped Note and (z) any Replacement Swap
Agreement; and a “Replacement Swap Agreement” means, with respect to any Swapped
Note, a cross-currency swap agreement and annexes and schedules thereto with
payment terms and provisions (other than a reduction in notional amount, if
applicable) identical to those of the Initial Swap Agreement with respect to
such Swapped Note that is entered into on an arm’s length basis by the holder of
such Swapped Note in full or partial replacement (by amendment, modification or
otherwise) of such Initial Swap Agreement (or any subsequent Replacement Swap
Agreement) in a notional amount not exceeding the outstanding principal amount
of such Swapped Note following a non-scheduled prepayment or a repayment of such
Swapped Note prior to its scheduled maturity. Any holder of a Swapped Note that
enters into, assumes or terminates an Initial Swap Agreement or Replacement Swap
Agreement shall within a reasonable period of time thereafter deliver to the
Company a copy of the confirmation, assumption, novation or termination related
thereto.

 

“Swap Note Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.

 

“Swapped Note” means any Note that as of the date of the Closing for such Note
is subject to a Swap Note Agreement. A “Swapped Note” shall no longer be deemed
a “Swapped Note” at such time as the related Swap Note Agreement ceases to be in
force in respect thereof.

 

“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Note Agreement to which such
holder is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Note Agreement is not an
Initial Swap Agreement, then the “Swapped Note Called Notional Amount” in
respect of such Swapped Note shall not exceed the amount in Dollars which would
have been due to the holder of such Swapped Note under the terms of the Initial
Swap Agreement to which such holder was a party (or if such holder was never
party to an Initial Swap Agreement, then the last Initial Swap Agreement to
which the most recent predecessor in interest to such holder as a holder of such
Swapped Note was a party), attributable to and in exchange for such Swapped Note
Called Principal and assuming that such Swapped Note Called Principal is paid on
its scheduled maturity date.

 

“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

 

 30 

 

 

“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to Section 8
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires, the amount obtained by discounting all
Swapped Note Remaining Scheduled Swap Payments corresponding to the Swapped Note
Called Notional Amount of such Swapped Note from their respective scheduled due
dates to the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
such Swapped Note is payable) equal to the Swapped Note Reinvestment Yield with
respect to such Swapped Note Called Notional Amount.

 

“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) 0.50% (50 basis points) plus
(y) the yield to maturity implied by the “Ask Yield(s)” reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Swapped Note
Settlement Date with respect to such Swapped Note Called Notional Amount, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Swapped Note Remaining Average Life of such Swapped Note Called Notional Amount
as of such Swapped Note Settlement Date. If there are no such U.S. Treasury
securities Reported having a maturity equal to such Swapped Note Remaining
Average Life, then such implied yield to maturity will be determined by (a)
converting U.S. Treasury bill quotations to bond equivalent yields in accordance
with accepted financial practice and (b) interpolating linearly between the “Ask
Yield(s)” Reported for the applicable most recently issued actively traded
on-the-run U.S. Treasury securities with the maturities (1) closest to and
greater than such Swapped Note Remaining Average Life and (2) closest to and
less than such Swapped Note Remaining Average Life.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Swapped Note
Reinvestment Yield” means, with respect to the Swapped Note Called Notional
Amount of any Swapped Note, the sum of (x) 0.50% (50 basis points) plus (y) the
yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in Federal Reserve Statistical
Release H.15 (or any comparable successor publication) for the U.S. Treasury
constant maturity having a term equal to the Swapped Note Remaining Average Life
of such Swapped Note Called Notional Amount as of such Swapped Note Settlement
Date. If there is no such U.S. Treasury constant maturity having a term equal to
such Swapped Note Remaining Average Life, such implied yield to maturity will be
determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Swapped Note
Remaining Average Life and (2) the U.S. Treasury constant maturity so reported
with the term closest to and less than such Swapped Note Remaining Average Life.

 

 31 

 

 

The Swapped Note Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Swapped Note.

 

“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (x) such Swapped Note Called Notional
Amount into (y) the sum of the products obtained by multiplying (1) the
principal component of each Swapped Note Remaining Scheduled Swap Payment with
respect to such Swapped Note Called Notional Amount by (2) the number of years,
computed on the basis of a 360-day year comprised of twelve 30-day months and
calculated to two decimal places, that will elapse between the Swapped Note
Settlement Date with respect to such Swapped Note Called Notional Amount and the
scheduled due date of such Swapped Note Remaining Scheduled Swap Payments.

 

“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Note Agreement to which such holder is a party which correspond to all payments
of the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Note
Agreement corresponding to the interest accrued on the Swapped Note Called
Principal to the Swapped Note Settlement Date) that would be due after the
Swapped Note Settlement Date in respect of such Swapped Note Called Notional
Amount assuming that no payment of such Swapped Note Called Principal is made
prior to its originally scheduled payment date, provided that if such Swapped
Note Settlement Date is not a date on which an interest payment is due to be
made under the terms of such Swapped Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Swapped Note Settlement Date and required to be paid on such
Swapped Note Settlement Date pursuant to Section 8 or Section 12.1.

 

“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

 32 

 

 

8.10.         Swap Breakage.

 

If any Swapped Note is prepaid pursuant to Section 8.2, Section 8.3, Section 8.4
or Section 8.8 or purchased pursuant to Section 8.7, or has become or is
declared to be immediately due and payable pursuant to Section 12.1, then (a)
any resulting Net Loss in connection therewith shall be reimbursed to the holder
of such Swapped Note by the Company in Dollars upon any such prepayment or
repayment of such Swapped Note and (b) any resulting Net Gain in connection
therewith shall be deducted (i) from the Make-Whole Amount, if any, or any
principal or interest to be paid to the holder of such Swapped Note by the
Company upon any such prepayment of such Swapped Note pursuant to Section 8.2,
Section 8.3, Section 8.4 or Section 8.8 or purchase pursuant to Section 8.7 or
(ii) from the Make-Whole Amount, if any, to be paid to the holder of such
Swapped Note by the Company upon any such repayment of such Swapped Note
pursuant to Section 12.1, provided that, in either case, the Make-Whole Amount
in respect of such Swapped Note may in no event be less than zero. Each holder
of a Swapped Note shall be responsible for calculating its own Net Loss or Net
Gain, as the case may be, and Swap Breakage Amount in Dollars upon the
prepayment or repayment of all or any portion of such Swapped Note, and such
calculations as reported to the Company in reasonable detail shall be binding on
the Company absent demonstrable error.

 

As used in this Agreement with respect to any Swapped Note that is prepaid or
accelerated: “Net Loss” means the amount, if any, by which the Swapped Note
Called Notional Amount exceeds the sum of (x) the Swapped Note Called Principal
plus (or minus in the case of an amount paid) (y) the Swap Breakage Amount
received (or paid) by the holder of such Swapped Note; and “Net Gain” means the
amount, if any, by which the Swapped Note Called Notional Amount is exceeded by
the sum of (x) the Swapped Note Called Principal plus (or minus in the case of
an amount paid) (y) the Swap Breakage Amount received (or paid) by such holder.
For purposes of any determination of any “Net Loss” or “Net Gain,” the Swapped
Note Called Principal shall be determined by the holder of the affected Swapped
Note (a) denominated in Euros by converting Euros into Dollars at the current
Euro/Dollar exchange rate, or (b) denominated in Swiss Francs by converting
Swiss Francs into Dollars at the current Swiss Franc/Dollar exchange rate, in
each case, as determined as of 10:00 A.M. (New York City time) on the day such
Swapped Note is prepaid or accelerated as indicated on the applicable screen of
Bloomberg Financial Markets or the Reuters Screen, respectively, and any such
calculation shall be reported to the Company in reasonable detail and shall be
binding on the Company absent demonstrable error.

 

 33 

 

 

As used in this Agreement, “Swap Breakage Amount” means, with respect to the
Swap Note Agreement associated with any Swapped Note, in determining the Net
Loss or Net Gain, the Dollar amount that would be received (in which case the
Swap Breakage Amount shall be positive) or paid (in which case the Swap Breakage
Amount shall be negative) by the holder of such Swapped Note as if such Swap
Note Agreement had terminated due to the occurrence of an event of default or an
early termination under the ISDA 1992 Multi-Currency Cross Border Master
Agreement or ISDA 2002 Master Agreement, as applicable (the “ISDA Master
Agreement”); provided, however, that if such holder (or its predecessor in
interest with respect to such Swapped Note) was, but is not at the time, a party
to an Original Swap Agreement but is a party to a New Swap Agreement, then the
Swap Breakage Amount shall mean the lesser of (x) the gain or loss (if any)
which would have been received or incurred (by payment, through off-set or
netting or otherwise) by the holder of such Swapped Note under the terms of the
Original Swap Agreement (if any) in respect of such Swapped Note to which such
holder (or any affiliate thereof) was a party (or if such holder was never a
party to an Original Swap Agreement, then the last Original Swap Agreement to
which the most recent predecessor in interest to such holder as a holder of a
Swapped Note was a party) and which would have arisen as a result of the payment
of the Swapped Note Called Principal on the Swapped Note Settlement Date and (y)
the gain or loss (if any) actually received or incurred by the holder of such
Swapped Note, in connection with the payment of such Swapped Note Called
Principal on the Swapped Note Settlement Date, under the terms of the New Swap
Agreement to which such holder (or any affiliate thereof) is a party. The holder
of such Swapped Note will make all calculations related to the Swap Breakage
Amount in good faith and in accordance with its customary practices for
calculating such amounts under the ISDA Master Agreement pursuant to which such
Swap Note Agreement shall have been entered into and assuming for the purpose of
such calculation that there are no other transactions entered into pursuant to
such ISDA Master Agreement (other than such Swap Note Agreement).

 

The Swap Breakage Amount shall be payable in Dollars.

 

9.           Affirmative Covenants.

 

From the date of this Agreement until the Third Closing and thereafter, so long
as any of the Notes are outstanding, the Company covenants that:

 

9.1.          Compliance with Law.

 

Without limiting Section 10.7, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

9.2.          Insurance.

 

The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated,
except for any non-maintenance that would not reasonably be expected to have a
Material Adverse Effect.

 

 34 

 

 

9.3.          Maintenance of Properties.

 

The Company will, and will cause each of its Subsidiaries to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be conducted in the ordinary
course at all times, provided that this Section shall not prevent the Company or
any Subsidiary from discontinuing the operation and the maintenance of or
disposing of any of its properties if such discontinuance or disposal is
desirable in the conduct of its business and the Company has concluded that such
discontinuance or disposal would not, individually or in the aggregate, (i)
reasonably be expected to have a Material Adverse Effect or (ii) would not
violate the limitations set forth in Sections 10.4 and 10.5 hereof.

 

9.4.          Payment of Taxes and Claims.

 

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of the Company or any Subsidiary not
permitted by Section 10.3, provided that neither the Company nor any Subsidiary
need pay any such tax or assessment or claims if (i) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the non-filing or
nonpayment, as the case may be, of any such taxes and assessments in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

 

9.5.          Corporate Existence, Etc.

 

Subject to Sections 10.4 and 10.5, the Company will at all times preserve and
keep in full force and effect its corporate existence, and will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence would not, individually or in the aggregate, have a Material
Adverse Effect.

 

9.6.          [Reserved.]

 

9.7.          Notes to Rank Pari Passu.

 

The Notes and all other obligations under this Agreement of the Company are and
at all times shall remain direct obligations of the Company ranking at least
pari passu in right of payment with all other Notes from time to time issued and
outstanding hereunder without any preference among themselves and at least pari
passu in right of payment with all Debt outstanding under the Principal Credit
Facilities and all other present and future Debt (actual or contingent) of the
Company which is not expressed to be subordinate or junior in rank to any other
Debt of the Company.

 

 35 

 

 

9.8.          Subsidiary Guarantors.

 

(a)          The Company will cause each of its Domestic Subsidiaries that
guarantees, or otherwise becomes liable at any time as a borrower or an
additional borrower or co-borrower for or in respect of, any Debt under any
Principal Credit Facility, to deliver to each of the holders of Notes
(concurrently therewith) the following items:

 

(i)          a duly executed Subsidiary Guaranty in scope, form and substance
satisfactory to the Required Holders;

 

(ii)         a certificate signed by an authorized Responsible Officer of the
Company making representations and warranties to the effect of those contained
in Sections 5.4, 5.6 and 5.7, with respect to such Domestic Subsidiary and the
Subsidiary Guaranty, as applicable; and

 

(iii)        an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of the Notes reasonably satisfactory to the
Required Holders, to the effect that the Subsidiary Guaranty by such Person has
been duly authorized, executed and delivered and that the Subsidiary Guaranty
constitutes the legal, valid and binding contract and agreement of such Person
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

(b)          At the election of the Company and by written notice to each holder
of Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under its Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any document by the holders, provided that (i) if such Subsidiary
Guarantor is a guarantor in respect of any Principal Credit Facility, such
Subsidiary Guarantor has been released and discharged (or will be released and
discharged concurrently with the release of such Subsidiary Guarantor under its
Subsidiary Guaranty) under all such Principal Credit Facilities, (ii) at the
time of, and after giving effect to, such release and discharge, no Default or
Event of Default shall be existing, (iii) no amount is then due and payable
under such Subsidiary Guaranty, (iv) if in connection with such Subsidiary
Guarantor being released and discharged under any Principal Credit Facility, any
fee or other form of consideration is given to any holder of Debt under such
Principal Credit Facility for such release or discharge, the holders of Notes
shall receive equivalent consideration substantially concurrently therewith and
(v) each holder shall have received a certificate of a Responsible Officer
certifying as to the matters set forth in clauses (i) through (iv). In the event
of any such release, for purposes of Section 10.9, all Indebtedness of such
Subsidiary shall be deemed to have been incurred concurrently with such release

 

 36 

 

 

9.9.          Books and Records.

 

The Company will, and will cause each of its Subsidiaries to, maintain in all
material respects proper books of record and account in conformity with GAAP (or
with respect to any Subsidiary organized and operating in a jurisdiction other
than the United States of America, in conformity to such jurisdiction’s
generally accepted accounting principles) and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the Company
or such Subsidiary, as the case may be.

 

10.         Negative Covenants.

 

From the date of this Agreement until the Third Closing and thereafter, so long
as any of the Notes are outstanding, the Company covenants that:

 

10.1.          Financial Covenants.

 

(a)          Leverage Ratio. The Company will not, as of the last day of any
fiscal quarter (commencing with the fiscal quarter ending December 31, 2015),
permit the ratio of (i) Consolidated Debt of the Company and its Subsidiaries as
of such date to (ii) the sum of (A) Consolidated Debt of the Company and its
Subsidiaries as of such date plus (B) Consolidated Net Worth as of such date to
exceed 0.60 to 1.00.

 

(b)          Interest Coverage Ratio. The Company will not permit the ratio of
(i) Consolidated EBITDA of the Company and its Subsidiaries for the consecutive
four fiscal quarter period ended as of the last day of any fiscal quarter of the
Company (commencing with the fiscal quarter ending December 31, 2015) to (ii)
the sum of interest payable on, and amortization of debt discount in respect of,
Debt of the Company and its Subsidiaries during such period (calculated on a Pro
Forma Basis to the extent a Material Acquisition or Material Disposition
occurred during such period), to be less than 3.00 to 1.00.

 

10.2.          [Reserved.]

 

10.3.          Limitation on Liens.

 

The Company will not create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, other than:

 

(a)          Permitted Liens;

 

(b)          Liens securing purchase money Debt or Debt with respect to Capital
Leases incurred to finance the acquisition, repair, construction, improvement or
lease of capital assets in an aggregate principal amount not to exceed
$300,000,000 outstanding at any one time; provided that (i) such Liens shall be
created within 365 days of the acquisition, repair, construction, improvement or
lease, as applicable, of the related property and (ii) such Liens do not at any
time encumber any property other than the property being financed or improved by
such Debt;

 

 37 

 

 

(c)          Liens existing on the date hereof and disclosed on Schedule 10.3
hereof;

 

(d)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company or Liens assumed by the Company or a
Subsidiary in connection with an acquisition of assets by the Company or such
Subsidiary in an acquisition permitted hereunder; provided that such Liens were
not created in contemplation of such merger, consolidation, acquisition or such
Person becoming a Subsidiary and do not extend to any assets other than those of
the Person so merged into or consolidated with the Company or which becomes a
Subsidiary or is acquired by the Company or a Subsidiary;

 

(e)          any replacement, extension or renewal of any Lien permitted by
clauses (b), (c) or (d) of this Section 10.3, provided that (i) no additional
property shall be encumbered by such Liens and (ii) the principal amount of Debt
secured by such Lien immediately prior to such replacement, extension or renewal
shall not be increased; and

 

(f)          other Liens securing Debt of the Company or any Subsidiary,
provided that the sum (without duplication) of (i) the aggregate outstanding
principal amount of Debt secured by all such Liens pursuant to this clause (f)
plus (ii) the aggregate outstanding principal amount of Debt pursuant to Section
10.9(k) shall not at any time exceed 15% of Consolidated Net Worth (determined
as of the end of the then most recently ended fiscal quarter of the Company for
which financial statements have been delivered pursuant to Section 7.1(a) or
Section 7.1(b)), provided further, that notwithstanding the foregoing, the
Company shall not, and shall not permit any of its Subsidiaries to, secure
pursuant to this Section 10.3(f) any Debt outstanding under or pursuant to any
Principal Credit Facility unless and until the Notes (and any guaranty delivered
in connection therewith) shall concurrently be secured equally and ratably with
such Debt pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to the Company and/or any such
Subsidiary, as the case may be, from counsel that is reasonably acceptable to
the Required Holders.

 

10.4.          Sales of Assets.

 

The Company will not, and will not permit any Subsidiary to, sell, lease or
otherwise dispose of any substantial part (as defined below) of the assets of
the Company and its Subsidiaries; provided, however, that the Company or any
Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Company and its Subsidiaries if, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below)
shall be used within 365 days of such sale, lease or disposition, in any
combination:

 

 38 

 

 

(1)         to acquire operating assets used or useful in carrying on the
business of the Company and its Subsidiaries and having a value at least equal
to the value of such assets sold, leased or otherwise disposed of (but only with
respect to that portion of such assets that exceeds the definition of
“substantial part” set forth below); and/or

 

(2)         to prepay or retire Senior Debt of the Company and/or its
Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to, but not including, the date of such
prepayment, plus any Net Loss with respect to any Swapped Note and, subject to
Section 8.10, less any Net Gain with respect to any Swapped Note, but without
the payment of the Make-Whole Amount, if any. Any offer of prepayment of the
Notes pursuant to this Section 10.4 shall be given to each holder of the Notes
by written notice that shall be delivered not less than fifteen (15) days and
not more than sixty (60) days prior to the proposed prepayment date. Each such
notice shall state that it is given pursuant to this Section and Section 8.4 of
this Agreement, that the offer set forth in such notice must be accepted by such
holder in writing and shall also set forth (i) the prepayment date, (ii) a
description of the circumstances which give rise to the proposed prepayment and
(iii) a calculation of the Ratable Portion for such holder’s Notes. Each holder
of the Notes which desires to have its Notes prepaid shall notify the Company in
writing delivered not less than five (5) Business Days prior to the proposed
prepayment date of its acceptance of such offer of prepayment. The Company shall
prepay on the prepayment date the Ratable Portion of Notes held by each holder
that has accepted such offer, together with accrued interest thereon.

 

As used in this Section 10.4, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period beginning on the first day of the 12th complete
calendar month preceding the date of such sale, lease or other disposition and
ending on such date, exceeds 15% of the book value of Consolidated Total Assets,
determined as of the end of the fiscal quarter immediately preceding such sale,
lease or other disposition; provided that there shall be excluded from any
determination of a “substantial part” (i) any sale or disposition of assets in
the ordinary course of business of the Company and its Subsidiaries, (ii) any
transfer of assets from the Company to any Subsidiary or from any Subsidiary to
the Company or a Subsidiary, (iii) any sale or transfer of property acquired by
the Company or any Subsidiary after the date of this Agreement to any Person
within 365 days following the acquisition or construction of such property by
the Company or any Subsidiary if the Company or a Subsidiary shall concurrently
with such sale or transfer, lease such property, as lessee, (iv) any sale or
disposition of obsolete, worn-out, uneconomical or surplus assets and (v)
foreclosures on, or condemnations of, assets.

 

10.5.          Merger and Consolidation.

 

The Company will not, and will not permit any of its Subsidiary Guarantors to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets as an entirety in a single transaction or
series of transactions to any Person, unless:

 

 39 

 

 

(a)          in the case of any such transaction involving the Company, either
the Company is the surviving Person or the successor formed by such
consolidation or the survivor of such merger or the Person that acquires by
conveyance, transfer or lease all or substantially all of the assets of the
Company as an entirety, as the case may be, (i) shall be a solvent corporation
or limited liability company organized and existing under the laws of the United
States or any state thereof (including the District of Columbia), (ii) shall
have executed and delivered to each holder of any Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
this Agreement and the Notes and (iii) shall have caused to be delivered to each
holder of any Notes an opinion of internationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption hereunder are enforceable in accordance with their terms and comply
with the terms hereof;

 

(b)          in the case of any such transaction involving a Subsidiary
Guarantor, the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Subsidiary Guarantor as an entirety, as
the case may be, shall be (i) the Company, such Subsidiary Guarantor or another
Subsidiary Guarantor; (ii) a solvent corporation or limited liability company
(other than the Company or another Subsidiary Guarantor) that is organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia) or the jurisdiction of organization of such Subsidiary
Guarantor, provided that such corporation or limited liability company, to the
extent not the Subsidiary Guarantor, shall have executed and delivered to each
holder of Notes its assumption of the due and punctual performance and
observance of each covenant and condition of the Subsidiary Guaranty of such
Subsidiary Guarantor, and (B) the Company shall have caused to be delivered to
each holder of Notes an opinion of nationally recognized independent counsel in
the appropriate jurisdiction(s), or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption hereunder are enforceable in accordance
with their terms and comply with the terms hereof; or (iii) any other Person so
long as the transaction is treated as a disposition of all of the assets of such
Subsidiary Guarantor for purposes of Section 10.4 and, based on such
characterization, would be permitted pursuant to Section 10.4;

 

(c)          each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and

 

(d)          immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.

 

 40 

 

 

No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.5, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from its Subsidiary Guaranty in
accordance with Section 9.8(b) in connection with or immediately following such
conveyance, transfer or lease.

 

10.6.          Transactions with Affiliates.

 

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including, without limitation, to the extent Material, the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except upon fair
and reasonable terms that are not materially less favorable, taken as a whole,
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate; provided, that the
foregoing restriction shall not apply to any of the following: (a) reasonable
and customary fees paid to members of the board of directors (or similar
governing body) of the Company and its Subsidiaries; (b) compensation
arrangements (including severance arrangements to the extent approved by a
majority of the disinterested members of the Company’s or the applicable
Subsidiary’s board of directors (or similar governing body) or the applicable
committee thereof) for present or former officers and other employees entered
into in the ordinary course of business; (c) indemnities provided for the
benefit of directors, officers or employees of the Company and its Subsidiaries
in the ordinary course of business; and (d) loans and advances to employees of
the Company and its Subsidiaries permitted hereunder, in each case under this
clause (d), solely to the extent consistent with past practices and in the
ordinary course of business. As used herein, “Material” shall mean an amount
equal to at least 5% of book value of the consolidated assets of the Company and
its Subsidiaries.

 

10.7.          Terrorism Sanctions Regulations.

 

The Company will not and will not permit any Controlled Entity to (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or (b) directly or indirectly have any investment in or
engage in any dealing or transaction (including any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would be in violation of any U.S.
Economic Sanctions applicable to the Company or such Controlled Entity, or (ii)
would result in the imposition of any U.S. Economic Sanctions against the
Company or such Controlled Entity, except, in the case of this clause (b), to
the extent that such violation or sanctions, if imposed, could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

 41 

 

 

10.8.          Line of Business.

 

The Company will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum.

 

10.9.          Subsidiary Debt.

 

The Company will not permit any of its Subsidiaries to create or suffer to exist
any Debt other than:

 

(a)          Debt owed to the Company or any other Subsidiary of the Company;

 

(b)          Debt existing on the date hereof and disclosed on Schedule 10.9
hereof;

 

(c)          purchase money Debt or Debt with respect to Capital Leases incurred
to finance the acquisition, repair, construction, improvement or lease of
capital assets in an aggregate principal amount not to exceed $300,000,000
outstanding at any one time;

 

(d)          Debt of any Subsidiary Guarantor (so long as the requirements of
Section 9.8 shall have been met);

 

(e)          endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

 

(f)          Debt of a Person existing at the time such Person is merged into or
consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of the Company or Debt of any Person that is assumed by a Subsidiary
in connection with an acquisition of assets by such Subsidiary in an acquisition
permitted hereunder, provided that such Debt shall not have been incurred in
contemplation of such merger, consolidation or acquisition or such Person
becoming a Subsidiary of the Company;

 

(g)          Debt with respect to Swap Agreements incurred in the ordinary
course of business and not for speculative purposes;

 

(h)          Debt under bid bonds, performance bonds, surety bonds, bonds to
secure statutory obligations (including obligations under workers compensation,
unemployment insurance and other social security legislation) and similar
obligations, in each case, incurred by such Subsidiaries in the ordinary course
of business, including guarantees or obligations with respect to letters of
credit supporting such bid bonds, performance bonds, surety bonds and similar
obligations;

 

(i)          Debt deemed to exist in connection with agreements providing for
indemnification, adjustment of purchase price, deferred purchase price, escrow
arrangements, earn-outs or similar obligations, or from guaranties, surety bonds
or performance bonds securing the performance of the Company or any of its
Subsidiaries pursuant to such agreements, in connection with acquisitions or
dispositions permitted hereunder;

 

 42 

 

 

(j)          Debt which serves to extend, replace, refund, renew, defease or
refinance any Debt incurred under clause (b) or clause (f) of this Section 10.9
that does not increase the outstanding principal amount thereof (other than with
respect to unpaid accrued interest and premiums (including tender premiums)
thereon, any committed or undrawn amounts, defeasance costs, underwriting
discounts, fees, commissions and expenses associated with such Debt); and

 

(k)          additional Debt, provided that the sum (without duplication) of (i)
the aggregate outstanding principal amount of Debt pursuant to this clause (k)
plus (ii) the aggregate outstanding principal amount of Debt secured by Liens
pursuant to Section 10.3(f) shall not at any time exceed 15% of Consolidated Net
Worth (determined as of the end of the then most recently ended fiscal quarter
of the Company for which financial statements have been provided pursuant to
Section 7.1(a) or Section 7.1(b)).

 

11.         Events of Default.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)          the Company defaults in the payment of any principal or Make-Whole
Amount or Net Loss, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or

 

(b)          the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

 

(c)          (i) the Company defaults in the performance of or compliance with
any term contained in Section 10 or (ii) any Subsidiary Guarantor defaults in
the performance of or compliance with any term of the Subsidiary Guaranty beyond
any period of grace or cure period provided with respect thereto; or

 

(d)          the Company defaults in the performance of or compliance with any
term contained herein (other than those referred to in paragraphs (a), (b) and
(c) of this Section 11) and such default is not remedied within 30 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default or (ii) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (d) of Section 11); or

 

(e)          any Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor, or any Subsidiary
Guarantor challenges the validity, binding nature or enforceability of any such
Subsidiary Guaranty; or

 

 43 

 

 

(f)          any representation or warranty made in writing by or on behalf of
the Company or Subsidiary Guarantor in this Agreement or any Subsidiary Guaranty
or by any officer of the Company or any Subsidiary Guarantor in any writing
furnished in connection with the transactions contemplated hereby or by any
Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or

 

(g)          (i) the Company, any Material Subsidiary or any Subsidiary
Guarantor is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest (in the
payment amount of at least $100,000) on any Debt other than the Notes that is
outstanding in an aggregate principal amount of at least $100,000,000 beyond any
period of grace provided with respect thereto, or (ii) the Company, any Material
Subsidiary or any Subsidiary Guarantor is in default in the performance of or
compliance with any term of any instrument, mortgage, indenture or other
agreement relating to any Debt other than the Notes in an aggregate principal
amount of at least $100,000,000 or any other condition exists, and as a
consequence of such default or condition such Debt has become, or has been
declared, due and payable, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests or a
prepayment or redemption required solely as a result of the proceeds of such
Debt not having been applied to consummate a transaction or toward any other
purpose for which such Debt was incurred), the Company, any Material Subsidiary
or any Subsidiary Guarantor has become obligated to purchase or repay Debt other
than the Notes before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$100,000,000; or

 

(h)          the Company, any Material Subsidiary or any Subsidiary Guarantor
(i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due, (ii) files, or consents by answer or otherwise to the
filing against it of, a petition for relief or reorganization or arrangement or
any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(i)          a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company, any of its Material
Subsidiaries or any Subsidiary Guarantor, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, any of its Material Subsidiaries or any Subsidiary
Guarantor, or any such petition shall be filed against the Company, any of its
Material Subsidiaries or any Subsidiary Guarantor and such petition shall not be
dismissed within 60 days; or

 

 44 

 

 

(j)          a final judgment or judgments at any one time outstanding for the
payment of money aggregating in excess of $100,000,000 are rendered against one
or more of the Company, any of its Material Subsidiaries or any Subsidiary
Guarantor and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

 

(k)          if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under section 4042 of ERISA to terminate or appoint
a trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $100,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that could increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

 

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

12.         Remedies on Default, Etc.

 

12.1.          Acceleration.

 

(a)          If an Event of Default with respect to the Company described in
paragraph (h) or (i) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (h) or described in clause (vi) of paragraph (h) by
virtue of the fact that such clause encompasses clause (i) of paragraph (h)) has
occurred, all Notes of every Series then outstanding shall automatically become
immediately due and payable.

 

(b)          If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in aggregate principal amount of the Notes at
the time outstanding may at any time at its or their option, by notice or
notices to the Company, declare all Notes then outstanding to be immediately due
and payable.

 

(c)          If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing with respect to any Notes, any holder
or holders of Notes at the time outstanding affected by such Event of Default
may at any time, at its or their option, by notice or notices to the Company,
declare all the Notes held by such holder or holders to be immediately due and
payable.

 

 45 

 

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) plus (ii) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law) plus (iii) any
Net Loss with respect to any Swapped Note, shall all be immediately due and
payable, in each and every case without presentment, demand, protest or further
notice, all of which are hereby waived. The Company acknowledges, and the
parties hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of the Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

 

12.2.          Other Remedies.

 

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or
Subsidiary Guaranty, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

 

12.3.          Rescission.

 

At any time after the Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of not less than 50.1% in
aggregate principal amount of the Notes then outstanding, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, and Net Loss, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and Net Loss,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

 46 

 

 

12.4.          No Waivers or Election of Remedies, Expenses, Etc.

 

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or by any Note upon
any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Company under
Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

13.         Registration; Exchange; Substitution of Notes.

 

13.1.          Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

13.2.          Transfer and Exchange of Notes.

 

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) of the same Series in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request in
accordance with this Agreement, and shall be substantially in the form of the
Note of such Series originally issued hereunder. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than CHF100,000 (in the case of Series A Notes, Series D Notes, Series I
Notes, Series L Notes and Series M Notes) or €100,000 (in the case of Series B
Notes, Series C Notes, Series E Notes, Series F Notes, Series G Notes, Series H
Notes, Series J Notes and Series K Notes), provided that if necessary to enable
the registration of transfer by a holder of its entire holding of Notes, one
Note may be in a denomination of less than CHF100,000 (in the case of Series A
Notes, Series D Notes, Series I Notes, Series L Notes and Series M Notes) or
€100,000 (in the case of Series B Notes, Series C Notes, Series E Notes, Series
F Notes, Series G Notes, Series H Notes, Series J Notes and Series K Notes). Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.3, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA.

 

 47 

 

 

The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.

 

13.3.          Replacement of Notes.

 

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

 

(a)          in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)          in the case of mutilation, upon surrender and cancellation thereof,

 

the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series as such lost, stolen, destroyed or mutilated Notes,
dated and bearing interest from the date to which interest shall have been paid
on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

 

14.         Payments on Notes.

 

14.1.          Place of Payment.

 

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, Net
Loss, if any, and interest becoming due and payable on the Notes shall be made
in New York, New York at the principal office of Bank of America, N.A. in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

 

 48 

 

 

14.2.          Home Office Payment.

 

So long as any Purchaser or such Purchaser’s nominee shall be the holder of any
Note, and notwithstanding anything contained in Section 14.1 or in such Note to
the contrary, the Company will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, Net Loss, if any, interest and all other
amounts becoming due hereunder by the method and at the address specified for
such purpose for such Purchaser on Schedule A hereto, or by such other method or
at such other address as such Purchaser shall have from time to time specified
to the Company in writing for such purpose, without the presentation or
surrender of such Note or the making of any notation thereon, except that upon
written request of the Company made concurrently with or reasonably promptly
after payment or prepayment in full of any Note, such Purchaser shall surrender
such Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by any Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes of such
series pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement that has
made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

 

15.         Expenses, Etc.

 

15.1.          Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all out-of-pocket costs and expenses (including reasonable and
documented attorneys’ fees of a special counsel for the Purchasers and, if
reasonably required by the Required Holders, local or other counsel) reasonably
incurred by each Purchaser and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement, the Notes and any Subsidiary Guaranty
(whether or not such amendment, waiver or consent becomes effective) including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, the Notes or any Subsidiary Guaranty or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Notes or any Subsidiary Guaranty, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
any Subsidiary Guaranty and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO provided that such costs and expenses under
this clause (c) shall not exceed $20,450. The Company will pay, and will save
each Purchaser and each other holder of a Note harmless from, (i) all claims in
respect of any fees, costs or expenses if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes) and (ii) any and all wire transfer fees that any bank
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note.

 

 49 

 

 

15.2.          Survival.

 

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, the Notes or any Subsidiary Guaranty, and the termination of
this Agreement.

 

16.         Survival of Representations and Warranties; Entire Agreement.

 

All representations and warranties contained herein or in any certificate or
other instrument delivered by or on behalf of the Company pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Notes, the purchase or transfer by any Purchaser of any such Note or portion
thereof or interest therein and the payment of any Note and may be relied upon
by any subsequent holder of any such Note, regardless of any investigation made
at any time by or on behalf of any Purchaser or any other holder of any such
Note. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranty embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof (other than the Company’s undertakings
with respect to the swap indemnity set forth in the Private Placement
Transaction Memorandum to Investors and any separate swap indemnity letter, in
each case issued on or about November 24, 2015, which shall survive).

 

17.         Amendment and Waiver.

 

17.1.          Requirements.

 

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 6 or 21 hereof, or any defined term (as it is used therein),
will be effective as to any holder of Notes unless consented to by such holder
of Notes in writing, and (b) no such amendment or waiver may, without the
written consent of (i) at any time prior to the Second Closing Date, each holder
of a Note issued at the First Closing at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates and any Notes held by
parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the Notes) and each Purchaser of a Note, if
any, to be issued at the Second Closing and the Third Closing, (ii) at any time
prior to the Third Closing Date, each holder of a Note issued at the First
Closing and the Second Closing at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes) and each Purchaser of a Note, if any, to be
issued at the Third Closing, and (iii) at any time on or after the Third Closing
Date, each holder of a Note at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes), (A) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest (if such change results in a
decrease in the interest rate), the Make-Whole Amount, if any, or the Net Loss,
Net Gain or Swap Breakage Amount, (B) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, (C) change the principal amount of the Notes that the
Purchasers are to purchase pursuant to Section 2 at the Second Closing or the
Third Closing upon the satisfaction of the conditions to Closing that appear in
Section 4 or (D) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.

 

 50 

 

 

17.2.          Solicitation of Holders of Notes.

 

(a)          Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with such information as
requested, in advance of the date a decision is required, to enable such holder
to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof or of
the Notes or any Subsidiary Guaranty. The Company will deliver executed or true
and correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 17 to each holder of outstanding Notes promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.

 

(b)          Payment. The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any Purchaser or holder of Notes as consideration for or as an
inducement to the entering into by any Purchaser or holder of Notes of any
waiver or amendment of any of the terms and provisions hereof or any Subsidiary
Guaranty unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support is concurrently provided, on the
same terms, ratably to each Purchaser and each holder of Notes then outstanding
even if such Purchaser or holder did not consent to such waiver or amendment.

 

(c)          Consent in Contemplation of Transfer. Any consent made pursuant to
this Section 17 or any Subsidiary Guaranty by a holder of Notes that has
transferred or has agreed to transfer its Notes to the Company, any Subsidiary
or any Affiliate of the Company and has provided or has agreed to provide such
written consent as a condition to such transfer shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.

 

 51 

 

 

17.3.          Binding Effect, Etc.

 

Any amendment or waiver consented to as provided in this Section 17 or any
Subsidiary Guaranty applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and upon the Company without regard
to whether such Note has been marked to indicate such amendment or waiver. No
such amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any
Purchaser or holder of any Note nor any delay in exercising any rights hereunder
or under any Note or Subsidiary Guaranty shall operate as a waiver of any rights
of any Purchaser or holder of such Note. As used herein, the term “this
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.

 

17.4.          Notes Held by Company, Etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Notes or any Subsidiary Guaranty, or have directed the taking of
any action provided herein or in the Notes or any Subsidiary Guaranty to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

 

18.         Notices.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by an internationally recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

 

(i)          if to a Purchaser or its nominee, to such Purchaser or its nominee
at the address specified for such communications in Schedule A to this
Agreement, or at such other address as such Purchaser or nominee shall have
specified to the Company in writing pursuant to this Section 18;

 

(ii)         if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing pursuant to
this Section 18, or

 

(iii)        if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to the
General Counsel, or at such other address as the Company shall have specified to
the holder of each Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

 52 

 

 

19.         Reproduction of Documents.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from challenging the
accuracy of any such reproduction.

 

20.         Confidential Information.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser’s directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser’s Notes),
(ii) such Purchaser’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20), (v) any Person from which such
Purchaser offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party in connection with the transaction described
herein or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, any Subsidiary Guaranty and
this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.

 

 53 

 



 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

21.         Substitution of Purchaser.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

22.         Miscellaneous.

 

22.1.          Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

 

 54 

 

 

22.2.          Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.6 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount, interest or Net Loss on any Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day.

 

22.3.          Accounting Terms; GAAP; Pro Forma Calculations.

 

(a)          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature used herein shall be construed in accordance with
generally accepted accounting principles in the United States of America as in
effect from time to time (“GAAP”); provided that, if the Company notifies each
holder of the Notes that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Required Holders notify the Company that the Required Holders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (a)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Debt or
other liabilities of the Company or any Subsidiary at “fair value”, as defined
therein, (b) without giving effect to any treatment of Debt in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof, and (c) without giving
effect to any change to GAAP occurring after the date hereof as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 840), issued by the Financial Accounting Standards Board on August
17, 2010, or any other proposals issued by the Financial Accounting Standards
Board in connection therewith, in each case if such change would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on the date hereof.

 

 55 

 

 

(b)          All pro forma computations required to be made hereunder giving
effect to any acquisition, disposition or issuance, incurrence or assumption of
Debt, or other transaction shall in each case be calculated after giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder, to determine whether such acquisition, disposition or issuance,
incurrence or assumption of Debt or other transaction is permitted to be
consummated hereunder) immediately after giving effect to such acquisition,
disposition or issuance, incurrence or assumption of Debt (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation)
as if such transaction had occurred on the first day of the Reference Period
most recently ended for which financial statements shall have been delivered
pursuant to Section 7.1(a) or 7.1(b), and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of, any related incurrence or reduction of Debt and any related cost
savings, operating expense reductions and synergies, all in accordance with
(and, in the case of cost savings, operating expense reductions and synergies,
to the extent permitted by) Article 11 of Regulation S-X under the Securities
Act. If any Debt bears a floating rate of interest and is being given pro forma
effect, the interest on such Debt shall be calculated as if the rate in effect
on the date of determination had been the applicable rate for the entire period
for which such pro forma computation is being made (taking into account any Swap
Agreement applicable to such Debt).

 

22.4.          Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

22.5.          Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

22.6.          Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

 56 

 

 

22.7.          Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

 

22.8.          Jurisdiction and Process; Waiver of Jury Trial.

 

(a)          The Company irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, the Company irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

 

(b)          The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)          Nothing in this Section 22.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)          The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.

 

 57 

 

 

22.9.          Obligation to Make Payment in the Applicable Currency.

 

Subject to Section 8.10, any payment on account of an amount that is payable
hereunder or under the Notes in the Applicable Currency which is made to or for
the account of any holder of Notes in any other currency, whether as a result of
any judgment or order or the enforcement thereof or the realization of any
security or the liquidation of the Company or any Subsidiary, shall constitute a
discharge of the obligation of the Company under this Agreement or the Notes
only to the extent of the amount of the Applicable Currency which such holder
could purchase in the foreign exchange markets in London, England, with the
amount of such other currency in accordance with normal banking procedures at
the rate of exchange prevailing on the London Banking Day following receipt of
the payment first referred to above. If the amount of the Applicable Currency
that could be so purchased is less than the amount of the Applicable Currency
originally due to such holder, the Company agrees to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency. This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the Notes, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by such holder from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under the Notes or under any judgment or order. As used herein the term “London
Banking Day” shall mean any day other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in London,
England.

 

22.10.         Principal Amount and Percentage Determination.

 

For purposes of calculating the principal amount of any Note of any Series held
by any holder in connection with the determination of any required percentage of
all Notes under this Agreement, the Notes or any Subsidiary Guaranty Agreement
or in connection with any allocation of an optional prepayment pursuant to
Section 8.2 and Section 8.5 or an offer to prepay pursuant to Section 8.4 or
Section 8.8, the outstanding principal amount of (a) any Series A Note, Series D
Note, Series I Note, Series L Note or Series M Note at the time of such
determination shall be converted to Dollars at the Swiss Franc Conversion Rate,
and (b) any Series B Note, Series C Note, Series E Note, Series F Note, Series G
Note, Series H Note, Series J Note or Series K Note at the time of such
determination shall be converted to Dollars at the Euro Conversion Rate, in each
case, notwithstanding any currency exchange rate fluctuations.

 

22.11.         Change of Currency.

 

(a)          Change of Swiss Franc Currency. If at any time there is a change in
the currency of Switzerland such that the Swiss National Bank recognizes a new
currency or more than one currency or currency unit as the lawful currency of
Switzerland such that the Swiss Francs reference is no longer applicable
(including, without limitation, any change to the Euro as the lawful currency of
Switzerland), the references in, and obligations arising under, this Agreement
expressed in Swiss Francs shall be translated into such currency or currency
unit of Switzerland or, in the case of more than one new currency or currency
unit, in the manner as agreed by the Required Holders and the Company. Any such
translation shall be made at the official rate of exchange recognized for that
purpose by the Swiss National Bank, rounded up or down as agreed by the Required
Holders and the Company.

 

 58 

 

 

(b)          Change of Euro Currency. If at any time the Euro ceases to exist,
the references in, and obligations arising under, this Agreement expressed in
Euros shall be translated into a new currency or currency unit agreed upon by
the Required Holders and the Company in the manner agreed by the Required
Holders and the Company. Any such translation shall be made at the official rate
of exchange recognized for that purpose by the Citibank, N.A., rounded up or
down as agreed by the Required Holders and the Company.

 

(c)          Amendments to this Agreement. Where such a change in currency
occurs, this Agreement shall be amended and shall take effect in the manner
agreed by the Required Holders and the Company so as to reflect that change and
make all necessary changes to the covenants contained in Section 9 and Section
10 and to such other provisions of this Agreement that refer to Swiss Francs or
Euros, as applicable, as deemed reasonably necessary and, so far as practicable,
to place the Company and the holders of the Notes in the substantially identical
position each would have been in had no change in currency occurred. The Company
and the holders of the Notes agree to use all reasonable efforts to execute and
deliver all amendments to this Agreement which are necessary to effectuate this
Section 22.11.

 

* * * * *

 

The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth. This
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

 59 

 

 



  Very truly yours,       Dentsply International Inc.

 

 

  By: /s/ William E. Reardon



  Name: William E. Reardon   Title:

 

 

  By: /s/ Andrew M. Smith



  Name: Andrew M. Smith   Title: Assistant Treasurer

 

Accepted as of the date first written above.

 

METROPOLITAN LIFE INSURANCE COMPANY

 

METLIFE INSURANCE COMPANY USA

By:Metropolitan Life Insurance Company, its Investment Manager

 

GENERAL AMERICAN LIFE INSURANCE COMPANY

By:Metropolitan Life Insurance Company, its Investment Manager

 

 

By: /s/ John Wills  



Name: John Wills   Title: Managing Director  

 

PENSIONSKASSE DES BUNDES PUBLICA

By:MetLife Investment Management Limited, as Investment Manager

 

 

By: /s/ John Tanyeri  



Name: John Tanyeri   Title: Managing Director  

 

 

 

 



PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY

COMPANY

By:Prudential Investment Management, Inc., as investment manager

 

 

By: /s/ Tannis Fussell  



Name: Tannis Fussell   Title:  Vice President  

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

By: /s/ Tannis Fussell  



Name: Tannis Fussell   Title:  Vice President  

 

PRUCO LIFE INSURANCE COMPANY

 

 

By: /s/ Tannis Fussell  



Name: Tannis Fussell   Title:  Assistant Vice President  

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

By:Prudential Investment Management, Inc., as investment manager

 

 

By: /s/ Tannis Fussell  



Name: Tannis Fussell   Title:  Vice President  



 

 

 

 



C.M. LIFE INSURANCE COMPANY

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:Babson Capital Management LLC, its investment adviser

 

 

By: /s/ Thomas P. Shea  



Name: Thomas P. Shea   Title: Managing Director  

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

By:Northwestern Mutual Investment Management Company, LLC,

 its investment adviser

 

 

By: /s/ Mark E. Kishler  



Name: Mark E. Kishler   Its:  Managing Director  

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

By:Delaware Investment Advisers,

 a series of Delaware Management Business Trust,

 Attorney in Fact

 

 

By: /s/ Michael Wildstein  



Name: Michael Wildstein   Title: Senior Vice President  

 

MANULIFE LIFE INSURANCE COMPANY

 

 

By: /s/ Akira Okada  



Name: Akira Okada   Title: Head of Privately-Placed Securities Investment
Manulife Investments Japan

 

MANUFACTURERS LIFE REINSURANCE LIMITED

 

 

By: /s/ Claudio Macchi  



Name: Claudio Macchi   Title: President & Chief Executive Officer Manufacturers
Life Reinsurance Limited

 

 

By: /s/ Craig Doughty  

Name: Craig Doughty   Title: VP & CFO

 

 

 

 

NATIONWIDE LIFE INSURANCE COMPANY

 

 

By: /s/ Stephen M. Jordan  



Name: Stephen M. Jordan   Title:  Authorized Signatory  

 

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

 

By: /s/ Justin P. Kavan  



Name: Justin P. Kavan   Title:  Senior Vice President  



 



 

 





  

EXHIBIT 1A

 

[Form of Series A Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

0.86% Series A Senior Note due December 11, 2025

 

No. RA-[_______] [Date] CHF[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] Swiss Francs (CHF[________]) (or
so much thereof as shall not have been prepaid) on December 11, 2025 (the
“Maturity Date”) with interest (computed on the basis of a 360 day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 0.86% per
annum (subject to increase as provided in the Note Purchase Agreement referred
to below) from the date hereof, payable annually on the 11th day of December in
each year and at maturity, commencing with the December 11 next succeeding the
date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to the Default Rate (as defined in the Note
Purchase Agreement referred to below), on any overdue payment of interest, any
overdue payment of Net Loss and, during the continuance of an Event of Default,
on the unpaid balance hereof and on any overdue payment of any Make-Whole Amount
(as defined in the Note Purchase Agreement referred to below), payable annually
as aforesaid (or, at the option of the registered holder hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Swiss
Francs. At any time this Note is a Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount and any Net Loss
with respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Swiss Francs. In each case, payments on this Note are to be made at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1A-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 Exhibit 1A-2 

 

 

EXHIBIT 1B

 

[Form of Series B Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

2.05% Series B Senior Note due December 11, 2025

 

No. RB-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on December 11, 2025 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 2.05% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 11th day of June and
December in each year and at maturity, commencing with the June 11 or December
11 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, at a rate per annum from time to time equal to the Default
Rate (as defined in the Note Purchase Agreement referred to below), on any
overdue payment of interest, any overdue payment of Net Loss and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in EUROS. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
EUROS. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1B-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 Exhibit 1B-2 

 

 

EXHIBIT 1C

 

[Form of Series C Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

2.05% Series C Senior Note due December 11, 2025

 

No. RC-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on December 11, 2025 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 2.05% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 11th day of June and
December in each year and at maturity, commencing with the June 11 or December
11 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, at a rate per annum from time to time equal to the Default
Rate (as defined in the Note Purchase Agreement referred to below), on any
overdue payment of interest, any overdue payment of Net Loss and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1C-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 Exhibit 1C-2 

 

 

EXHIBIT 1D

 

[Form of Series D Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

1.02% Series D Senior Note due December 11, 2027

 

No. RD-[_______] [Date] CHF[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] Swiss Francs (CHF[________]) (or
so much thereof as shall not have been prepaid) on December 11, 2027 (the
“Maturity Date”) with interest (computed on the basis of a 360 day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 1.02% per
annum (subject to increase as provided in the Note Purchase Agreement referred
to below) from the date hereof, payable annually on the 11th day of December in
each year and at maturity, commencing with the December 11 next succeeding the
date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to the Default Rate (as defined in the Note
Purchase Agreement referred to below), on any overdue payment of interest, any
overdue payment of Net Loss and, during the continuance of an Event of Default,
on the unpaid balance hereof and on any overdue payment of any Make-Whole Amount
(as defined in the Note Purchase Agreement referred to below), payable annually
as aforesaid (or, at the option of the registered holder hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Swiss
Francs. At any time this Note is a Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount and any Net Loss
with respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Swiss Francs. In each case, payments on this Note are to be made at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1D-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 

 Exhibit 1D-2 

 

 

EXHIBIT 1E

 

[Form of Series E Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

2.24% Series E Senior Note due December 11, 2027

  

No. RE-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on December 11, 2027 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 2.24% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 11th day of June and
December in each year and at maturity, commencing with the June 11 or December
11 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, at a rate per annum from time to time equal to the Default
Rate (as defined in the Note Purchase Agreement referred to below), on any
overdue payment of interest, any overdue payment of Net Loss and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1E-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 Exhibit 1E-2 

 

 

EXHIBIT 1F

 

[Form of Series F Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

2.05% Series F Senior Note due February 19, 2026

 

No. RF-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on February 19, 2026 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 2.05% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 19th day of February
and August in each year and at maturity, commencing with the February 19 or
August 19 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, at a rate per annum from time to time equal to the Default
Rate (as defined in the Note Purchase Agreement referred to below), on any
overdue payment of interest, any overdue payment of Net Loss and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in EUROS. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1F-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 

 Exhibit 1F-2 

 

 

EXHIBIT 1G

 

[Form of Series G Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

2.05% Series G Senior Note due February 19, 2026

 

No. RG-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on February 19, 2026 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 2.05% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 19th day of February
and August in each year and at maturity, commencing with the February 19 or
August 19 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, at a rate per annum from time to time equal to the Default
Rate (as defined in the Note Purchase Agreement referred to below), on any
overdue payment of interest, any overdue payment of Net Loss and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1G-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 Exhibit 1G-2 

 

 

EXHIBIT 1H

 

[Form of Series H Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

2.45% Series H Senior Note due February 19, 2031

 

No. RH-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on February 19, 2031 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 2.45% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 19th day of February
and August in each year and at maturity, commencing with the February 19 or
August 19 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, at a rate per annum from time to time equal to the Default
Rate (as defined in the Note Purchase Agreement referred to below), on any
overdue payment of interest, any overdue payment of Net Loss and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1H-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 Exhibit 1H-2 

 

 

EXHIBIT 1I

 

[Form of Series I Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

1.01% Series I Senior Note due August 15, 2026

 

No. RI-[_______] [Date] CHF[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] Swiss Francs (CHF[________]) (or
so much thereof as shall not have been prepaid) on August 15, 2026 (the
“Maturity Date”) with interest (computed on the basis of a 360 day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 1.01% per
annum (subject to increase as provided in the Note Purchase Agreement referred
to below) from the date hereof, payable annually on the 15th day of August in
each year and at maturity, commencing with the August 15 next succeeding the
date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to the Default Rate (as defined in the Note
Purchase Agreement referred to below), on any overdue payment of interest, any
overdue payment of Net Loss and, during the continuance of an Event of Default,
on the unpaid balance hereof and on any overdue payment of any Make-Whole Amount
(as defined in the Note Purchase Agreement referred to below), payable annually
as aforesaid (or, at the option of the registered holder hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Swiss
Francs. At any time this Note is a Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount and any Net Loss
with respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Swiss Francs. In each case, payments on this Note are to be made at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1I-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 Exhibit 1I-2 

 

 

EXHIBIT 1J

 

[Form of Series J Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

2.25% Series J Senior Note due August 15, 2026

 

No. RJ-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on August 15, 2026 (the “Maturity Date”)
with interest (computed on the basis of a 360 day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 2.25% per annum (subject to
increase as provided in the Note Purchase Agreement referred to below) from the
date hereof, payable semi-annually on the 15th day of February and August in
each year and at maturity, commencing with the February 15 or August 15 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, at a
rate per annum from time to time equal to the Default Rate (as defined in the
Note Purchase Agreement referred to below), on any overdue payment of interest,
any overdue payment of Net Loss and, during the continuance of an Event of
Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1J-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 Exhibit 1J-2 

 

 

EXHIBIT 1K

 

[Form of Series K Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

2.25% Series K Senior Note due August 15, 2026

 

No. RK-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on August 15, 2026 (the “Maturity Date”)
with interest (computed on the basis of a 360 day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 2.25% per annum (subject to
increase as provided in the Note Purchase Agreement referred to below) from the
date hereof, payable semi-annually on the 15th day of February and August in
each year and at maturity, commencing with the February 15 or August 15 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, at a
rate per annum from time to time equal to the Default Rate (as defined in the
Note Purchase Agreement referred to below), on any overdue payment of interest,
any overdue payment of Net Loss and, during the continuance of an Event of
Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1K-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 Exhibit 1K-2 

 

 

EXHIBIT 1L

 

[Form of Series L Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

1.17% Series L Senior Note due August 15, 2028

 

No. RL-[_______] [Date] CHF[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] Swiss Francs (CHF[________]) (or
so much thereof as shall not have been prepaid) on August 15, 2028 (the
“Maturity Date”) with interest (computed on the basis of a 360 day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 1.17% per
annum (subject to increase as provided in the Note Purchase Agreement referred
to below) from the date hereof, payable annually on the 15th day of August in
each year and at maturity, commencing with the August 15 next succeeding the
date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to the Default Rate (as defined in the Note
Purchase Agreement referred to below), on any overdue payment of interest, any
overdue payment of Net Loss and, during the continuance of an Event of Default,
on the unpaid balance hereof and on any overdue payment of any Make-Whole Amount
(as defined in the Note Purchase Agreement referred to below), payable annually
as aforesaid (or, at the option of the registered holder hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Swiss
Francs. At any time this Note is a Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount and any Net Loss
with respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Swiss Francs. In each case, payments on this Note are to be made at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1L-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 Exhibit 1L-2 

 

 

EXHIBIT 1M

 

[Form of Series M Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply International Inc.

 

1.33% Series M Senior Note due August 15, 2031

 

No. RM-[_______] [Date] CHF[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY International Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] Swiss Francs (CHF[________]) (or
so much thereof as shall not have been prepaid) on August 15, 2031 (the
“Maturity Date”) with interest (computed on the basis of a 360 day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 1.33% per
annum (subject to increase as provided in the Note Purchase Agreement referred
to below) from the date hereof, payable annually on the 15th day of August in
each year and at maturity, commencing with the August 15 next succeeding the
date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to the Default Rate (as defined in the Note
Purchase Agreement referred to below), on any overdue payment of interest, any
overdue payment of Net Loss and, during the continuance of an Event of Default,
on the unpaid balance hereof and on any overdue payment of any Make-Whole Amount
(as defined in the Note Purchase Agreement referred to below), payable annually
as aforesaid (or, at the option of the registered holder hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Swiss
Francs. At any time this Note is a Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount and any Net Loss
with respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Swiss Francs. In each case, payments on this Note are to be made at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1M-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 11, 2015 (as from
time to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply International Inc.       By:     Name:   Title:       By:     Name:  
Title:

 

 Exhibit 1M-2 

 

